Exhibit 10.1

 

EXECUTION COPY

 

 

$300,000,000

AVENTINE RENEWABLE ENERGY HOLDINGS, INC

10% Senior Notes due 2017

Purchase Agreement

March 21, 2007

 

J.P. Morgan Securities Inc.

  As Representative of the

  several Initial Purchasers listed

  in Schedule 1 hereto

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

Ladies and Gentlemen:

Aventine Renewable Energy Holdings, Inc, a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$300,000,000 principal amount of its 10% Senior Notes due 2017 (the
“Securities”).  The Securities will be issued pursuant to an Indenture to be
dated as of March 26, 2007 (the “Indenture”) among the Company, the guarantors
listed in Schedule 2 hereto (the “Guarantors”) and Wells Fargo Bank, N.A., as
trustee (the “Trustee”), and will be guaranteed on an unsecured senior basis by
each of the Guarantors (the “Guarantees”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company and the Guarantors have prepared a
preliminary offering memorandum dated March 9, 2007 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities.  Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement.  The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement.  Capitalized terms used
but not defined herein shall have the meanings


--------------------------------------------------------------------------------


given to such terms in the Preliminary Offering Memorandum.  References herein
to the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:


1.             PURCHASE AND RESALE OF THE SECURITIES.  (A)  THE COMPANY AGREES
TO ISSUE AND SELL THE SECURITIES TO THE SEVERAL INITIAL PURCHASERS AS PROVIDED
IN THIS AGREEMENT, AND EACH INITIAL PURCHASER, ON THE BASIS OF THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET FORTH HEREIN AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, AGREES, SEVERALLY AND NOT JOINTLY, TO PURCHASE FROM
THE COMPANY THE RESPECTIVE PRINCIPAL AMOUNT OF SECURITIES SET FORTH OPPOSITE
SUCH INITIAL PURCHASER’S NAME IN SCHEDULE 1 HERETO AT A PRICE EQUAL TO 98.000%
OF THE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED INTEREST, IF ANY, FROM MARCH 27,
2007 TO THE CLOSING DATE.  THE COMPANY WILL NOT BE OBLIGATED TO DELIVER ANY OF
THE SECURITIES EXCEPT UPON PAYMENT FOR ALL THE SECURITIES TO BE PURCHASED AS
PROVIDED HEREIN.


(B)           THE COMPANY UNDERSTANDS THAT THE INITIAL PURCHASERS INTEND TO
OFFER THE SECURITIES FOR RESALE ON THE TERMS SET FORTH IN THE TIME OF SALE
INFORMATION.  EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY, REPRESENTS,
WARRANTS AND AGREES THAT:


(I)            IT IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE
144A UNDER THE SECURITIES ACT (A “QIB”) AND AN ACCREDITED INVESTOR WITHIN THE
MEANING OF RULE 501(A) UNDER THE SECURITIES ACT;


(II)           IT HAS NOT SOLICITED OFFERS FOR, OR OFFERED OR SOLD, AND WILL NOT
SOLICIT OFFERS FOR, OR OFFER OR SELL, THE SECURITIES BY MEANS OF ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF RULE 502(C) OF
REGULATION D UNDER THE SECURITIES ACT (“REGULATION D”) OR IN ANY MANNER
INVOLVING A PUBLIC OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE SECURITIES
ACT; AND

2


--------------------------------------------------------------------------------



(III)          IT HAS NOT SOLICITED OFFERS FOR, OR OFFERED OR SOLD, AND WILL NOT
SOLICIT OFFERS FOR, OR OFFER OR SELL, THE SECURITIES AS PART OF THEIR INITIAL
OFFERING EXCEPT:

(A)          WITHIN THE UNITED STATES TO PERSONS WHOM IT REASONABLY BELIEVES TO
BE QIBS IN TRANSACTIONS PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”) AND IN CONNECTION WITH EACH SUCH SALE, IT HAS TAKEN OR WILL TAKE
REASONABLE STEPS TO ENSURE THAT THE PURCHASER OF THE SECURITIES IS AWARE THAT
SUCH SALE IS BEING MADE IN RELIANCE ON RULE 144A; OR

(B)           IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN ANNEX C HERETO.


(C)           EACH INITIAL PURCHASER ACKNOWLEDGES AND AGREES THAT THE COMPANY
AND, FOR PURPOSES OF THE OPINIONS TO BE DELIVERED TO THE INITIAL PURCHASERS
PURSUANT TO SECTIONS 6(F) AND 6(G), COUNSEL FOR THE COMPANY AND COUNSEL FOR THE
INITIAL PURCHASERS, RESPECTIVELY, MAY RELY UPON THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS, AND COMPLIANCE BY THE
INITIAL PURCHASERS WITH THEIR AGREEMENTS, CONTAINED IN PARAGRAPH (B) ABOVE
(INCLUDING ANNEX C HERETO), AND EACH INITIAL PURCHASER HEREBY CONSENTS TO SUCH
RELIANCE.


(D)           THE COMPANY ACKNOWLEDGES AND AGREES THAT THE INITIAL PURCHASERS
MAY OFFER AND SELL SECURITIES TO OR THROUGH ANY AFFILIATE OF AN INITIAL
PURCHASER AND THAT ANY SUCH AFFILIATE MAY OFFER AND SELL SECURITIES PURCHASED BY
IT TO OR THROUGH ANY INITIAL PURCHASER.


(E)           THE COMPANY AND THE GUARANTORS ACKNOWLEDGE AND AGREE THAT THE
INITIAL PURCHASERS ARE ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH
CONTRACTUAL COUNTERPARTY TO THE COMPANY AND THE GUARANTORS WITH RESPECT TO THE
OFFERING OF SECURITIES CONTEMPLATED HEREBY (INCLUDING IN CONNECTION WITH
DETERMINING THE TERMS OF THE OFFERING) AND NOT AS FINANCIAL ADVISORS OR
FIDUCIARIES TO, OR AGENTS OF, THE COMPANY, THE GUARANTORS OR ANY OTHER PERSON. 
ADDITIONALLY, NEITHER THE REPRESENTATIVE NOR ANY OTHER INITIAL PURCHASER IS
ADVISING THE COMPANY, THE GUARANTORS OR ANY OTHER PERSON AS TO ANY LEGAL, TAX,
INVESTMENT, ACCOUNTING OR REGULATORY MATTERS IN ANY JURISDICTION.  THE COMPANY
AND THE GUARANTORS SHALL CONSULT WITH THEIR OWN ADVISORS CONCERNING SUCH MATTERS
AND SHALL BE RESPONSIBLE FOR MAKING THEIR OWN INDEPENDENT INVESTIGATION AND
APPRAISAL OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER THE
REPRESENTATIVE NOR ANY OTHER INITIAL PURCHASER SHALL HAVE ANY RESPONSIBILITY OR
LIABILITY TO THE COMPANY OR THE GUARANTORS WITH RESPECT THERETO.  ANY REVIEW BY
THE REPRESENTATIVE OR ANY INITIAL PURCHASER OF THE COMPANY, THE GUARANTORS, AND
THE TRANSACTIONS CONTEMPLATED HEREBY OR OTHER MATTERS RELATING TO SUCH
TRANSACTIONS WILL BE PERFORMED SOLELY FOR THE BENEFIT OF THE REPRESENTATIVE OR
SUCH INITIAL PURCHASER, AS THE CASE MAY BE, AND SHALL NOT BE ON BEHALF OF THE
COMPANY, THE GUARANTORS OR ANY OTHER PERSON.


2.             PAYMENT AND DELIVERY.  (A)  PAYMENT FOR AND DELIVERY OF THE
SECURITIES WILL BE MADE AT THE OFFICES OF SHEARMAN & STERLING LLP LOCATED AT 599
LEXINGTON AVENUE, NEW YORK, NEW YORK 10022 AT 10:00 A.M., NEW YORK CITY TIME, ON
MARCH 27, 2007, OR

3


--------------------------------------------------------------------------------



AT SUCH OTHER TIME OR PLACE ON THE SAME OR SUCH OTHER DATE, NOT LATER THAN THE
FIFTH BUSINESS DAY THEREAFTER, AS THE REPRESENTATIVE AND THE COMPANY MAY AGREE
UPON IN WRITING.  THE TIME AND DATE OF SUCH PAYMENT AND DELIVERY IS REFERRED TO
HEREIN AS THE “CLOSING DATE”.


(B)           PAYMENT FOR THE SECURITIES SHALL BE MADE BY WIRE TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT(S) SPECIFIED BY THE COMPANY TO THE
REPRESENTATIVE AGAINST DELIVERY TO THE NOMINEE OF THE DEPOSITORY TRUST COMPANY
(“DTC”), FOR THE ACCOUNT OF THE INITIAL PURCHASERS, OF ONE OR MORE GLOBAL NOTES
REPRESENTING THE SECURITIES (COLLECTIVELY, THE “GLOBAL NOTE”), REGISTERED IN THE
NAME OF CEDE & CO., AS NOMINEE FOR DTC.  THE GLOBAL NOTE WILL BE MADE AVAILABLE
FOR INSPECTION BY THE REPRESENTATIVE NOT LATER THAN 1:00 P.M., NEW YORK CITY
TIME, ON THE BUSINESS DAY PRIOR TO THE CLOSING DATE.


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE
GUARANTORS.  THE COMPANY AND THE GUARANTORS JOINTLY AND SEVERALLY REPRESENT AND
WARRANT TO EACH INITIAL PURCHASER THAT:


(A)           PRELIMINARY OFFERING MEMORANDUM, TIME OF SALE INFORMATION AND
OFFERING MEMORANDUM.  THE PRELIMINARY OFFERING MEMORANDUM, AS OF ITS DATE, DID
NOT, THE TIME OF SALE INFORMATION, AT THE TIME OF SALE, DID NOT, AND THE
OFFERING MEMORANDUM, IN THE FORM FIRST USED BY THE INITIAL PURCHASERS TO CONFIRM
SALES OF THE SECURITIES AND AS OF THE CLOSING DATE, WILL NOT, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING; PROVIDED THAT THE COMPANY AND THE GUARANTORS
MAKE NO REPRESENTATION OR WARRANTY WITH RESPECT TO ANY STATEMENTS OR OMISSIONS
MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION RELATING TO ANY INITIAL
PURCHASER FURNISHED TO THE COMPANY OR THE GUARANTORS IN WRITING BY SUCH INITIAL
PURCHASER THROUGH THE REPRESENTATIVE EXPRESSLY FOR USE IN THE PRELIMINARY
OFFERING MEMORANDUM, THE TIME OF SALE INFORMATION OR THE OFFERING MEMORANDUM.


(B)           ADDITIONAL WRITTEN COMMUNICATIONS.  THE COMPANY (INCLUDING ITS
AGENTS AND REPRESENTATIVES, OTHER THAN THE INITIAL PURCHASERS IN THEIR CAPACITY
AS SUCH) HAS NOT PREPARED, MADE, USED, AUTHORIZED, APPROVED OR REFERRED TO AND
WILL NOT PREPARE, MAKE, USE, AUTHORIZE, APPROVE OR REFER TO ANY WRITTEN
COMMUNICATION THAT CONSTITUTES AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO
BUY THE SECURITIES (EACH SUCH COMMUNICATION BY THE COMPANY OR ITS AGENTS AND
REPRESENTATIVES (OTHER THAN A COMMUNICATION REFERRED TO IN CLAUSES (I), (II) AND
(III) BELOW) AN “ISSUER WRITTEN COMMUNICATION”) OTHER THAN (I) THE PRELIMINARY
OFFERING MEMORANDUM, (II) THE OFFERING MEMORANDUM, (III) THE DOCUMENTS LISTED ON
ANNEX A HERETO, INCLUDING A TERM SHEET SUBSTANTIALLY IN THE FORM OF ANNEX B
HERETO, WHICH CONSTITUTE PART OF THE TIME OF SALE INFORMATION, AND (IV) ANY
ELECTRONIC ROAD SHOW OR OTHER WRITTEN COMMUNICATIONS, IN EACH CASE USED IN
ACCORDANCE WITH SECTION 4(C).  EACH SUCH ISSUER WRITTEN COMMUNICATION, WHEN
TAKEN TOGETHER WITH THE TIME OF SALE INFORMATION, DID NOT, AND AT THE CLOSING
DATE WILL NOT, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,

4


--------------------------------------------------------------------------------



NOT MISLEADING; PROVIDED THAT THE COMPANY MAKES NO REPRESENTATION AND WARRANTY
WITH RESPECT TO ANY STATEMENTS OR OMISSIONS MADE IN EACH SUCH ISSUER WRITTEN
COMMUNICATION IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION RELATING TO
ANY INITIAL PURCHASER FURNISHED TO THE COMPANY IN WRITING BY SUCH INITIAL
PURCHASER THROUGH THE REPRESENTATIVE EXPRESSLY FOR USE IN ANY ISSUER WRITTEN
COMMUNICATION.


(C)           FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS AND THE RELATED
NOTES THERETO INCLUDED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM PRESENT FAIRLY THE FINANCIAL POSITION OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE DATES INDICATED AND THE RESULTS OF THEIR
OPERATIONS AND THE CHANGES IN THEIR CASH FLOWS FOR THE PERIODS SPECIFIED; SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN THE UNITED STATES (GAAP) APPLIED ON A CONSISTENT BASIS
THROUGHOUT THE PERIODS COVERED THEREBY AND IN ACCORDANCE WITH REGULATION S-X
PROMULGATED BY THE COMMISSION OTHER THAN RULE 3-10 THEREOF;  THE OTHER FINANCIAL
INFORMATION INCLUDED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM HAS BEEN DERIVED FROM THE ACCOUNTING RECORDS OF THE COMPANY AND ITS
SUBSIDIARIES AND PRESENTS FAIRLY THE INFORMATION SHOWN THEREBY.


(D)           NO MATERIAL ADVERSE CHANGE.  SINCE THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN EACH OF THE TIME OF SALE
INFORMATION AND THE OFFERING MEMORANDUM (I) THERE HAS NOT BEEN ANY MATERIAL
CHANGE IN THE CAPITAL STOCK OR LONG-TERM DEBT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ANY DIVIDEND OR DISTRIBUTION OF ANY KIND DECLARED, SET ASIDE
FOR PAYMENT, PAID OR MADE BY THE COMPANY ON ANY CLASS OF CAPITAL STOCK, OR ANY
MATERIAL ADVERSE CHANGE, OR ANY DEVELOPMENT INVOLVING A PROSPECTIVE MATERIAL
ADVERSE CHANGE, IN OR AFFECTING THE BUSINESS, PROPERTIES, MANAGEMENT, FINANCIAL
POSITION, RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE; (II) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
ENTERED INTO ANY TRANSACTION OR AGREEMENT THAT IS MATERIAL TO THE COMPANY AND
ITS SUBSIDIARIES TAKEN AS A WHOLE OR INCURRED ANY LIABILITY OR OBLIGATION,
DIRECT OR CONTINGENT, THAT IS MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES TAKEN
AS A WHOLE; AND (III) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
SUSTAINED ANY MATERIAL LOSS OR INTERFERENCE WITH ITS BUSINESS FROM FIRE,
EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT COVERED BY INSURANCE, OR FROM
ANY LABOR DISTURBANCE OR DISPUTE OR ANY ACTION, ORDER OR DECREE OF ANY COURT OR
ARBITRATOR OR GOVERNMENTAL OR REGULATORY AUTHORITY, EXCEPT IN EACH CASE AS
OTHERWISE DISCLOSED IN THE TIME OF SALE INFORMATION.


(E)           ORGANIZATION AND GOOD STANDING.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAVE BEEN DULY INCORPORATED OR FORMED AND ARE VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THEIR RESPECTIVE JURISDICTIONS OF
INCORPORATION OR FORMATION, ARE DULY QUALIFIED TO DO BUSINESS AND ARE IN GOOD
STANDING IN EACH JURISDICTION IN WHICH THEIR RESPECTIVE OWNERSHIP OR LEASE OF
PROPERTY OR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES REQUIRES SUCH
QUALIFICATION, AND HAVE ALL POWER AND AUTHORITY NECESSARY TO OWN OR HOLD THEIR
RESPECTIVE PROPERTIES AND TO CONDUCT THEIR BUSINESSES AS DESCRIBED IN EACH OF
THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED, IN GOOD STANDING OR HAVE SUCH POWER OR AUTHORITY
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON
THE BUSINESS, PROPERTIES, MANAGEMENT, FINANCIAL POSITION, RESULTS OF OPERATIONS
OR PROSPECTS OF THE

5


--------------------------------------------------------------------------------



COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR ON THE PERFORMANCE BY THE
COMPANY AND THE GUARANTORS OF THEIR OBLIGATIONS UNDER THE SECURITIES AND THE
GUARANTEES (A “MATERIAL ADVERSE EFFECT”).  THE COMPANY DOES NOT OWN OR CONTROL,
DIRECTLY OR INDIRECTLY, ANY CORPORATION, ASSOCIATION OR OTHER ENTITY OTHER THAN
AVENTINE RENEWABLE ENERGY, INC., AVENTINE RENEWABLE ENERGY, LLC, AVENTINE
RENEWABLE ENERGY-AURORA WEST, LLC, AVENTINE RENEWABLE ENERGY-MT. VERNON, LLC,
AVENTINE POWER, LLC AND NEBRASKA ENERGY, LLC.  THE COMPANY HAS A 78.4% OWNERSHIP
INTEREST IN NEBRASKA ENERGY, LLC.


(F)            CAPITALIZATION.  THE COMPANY HAS AN AUTHORIZED CAPITALIZATION AS
SET FORTH IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM
UNDER THE HEADING “CAPITALIZATION”; AND ALL THE OUTSTANDING SHARES OF CAPITAL
STOCK OR OTHER EQUITY INTERESTS OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN DULY
AND VALIDLY AUTHORIZED AND ISSUED, ARE FULLY PAID AND NON-ASSESSABLE EXCEPT FOR
THE MEMBER INTERESTS IN NEBRASKA ENERGY, LLC OWNED BY NEBRASKA ENERGY
CORPORATION AND ARE OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY, FREE AND CLEAR
OF ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY INTEREST, RESTRICTION ON VOTING OR
TRANSFER OR ANY OTHER CLAIM OF ANY THIRD PARTY EXCEPT AS DISCLOSED IN THE TIME
OF SALE OF INFORMATION AND THE OFFERING MEMORANDUM.


(G)           DUE AUTHORIZATION.  THE COMPANY AND EACH OF THE GUARANTORS HAVE
FULL RIGHT, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, THE
SECURITIES, THE INDENTURE (INCLUDING EACH GUARANTEE SET FORTH THEREIN), THE
EXCHANGE SECURITIES AND THE REGISTRATION RIGHTS AGREEMENT (COLLECTIVELY, THE
“TRANSACTION DOCUMENTS”) AND TO PERFORM THEIR RESPECTIVE OBLIGATIONS HEREUNDER
AND THEREUNDER; AND ALL ACTION REQUIRED TO BE TAKEN FOR THE DUE AND PROPER
AUTHORIZATION, EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY HAS BEEN DULY AND
VALIDLY TAKEN.


(H)           THE INDENTURE.  THE INDENTURE HAS BEEN DULY AUTHORIZED BY THE
COMPANY AND EACH OF THE GUARANTORS AND, WHEN DULY EXECUTED AND DELIVERED IN
ACCORDANCE WITH ITS TERMS BY EACH OF THE PARTIES THERETO, WILL CONSTITUTE A
VALID AND LEGALLY BINDING AGREEMENT OF THE COMPANY AND EACH OF THE GUARANTORS
ENFORCEABLE AGAINST THE COMPANY AND EACH OF THE GUARANTORS IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, RECEIVERSHIP, MORATORIUM AND SIMILAR LAWS RELATING
TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE
PRINCIPLES RELATING TO ENFORCEABILITY (COLLECTIVELY, THE “ENFORCEABILITY
EXCEPTIONS”); AND ON THE CLOSING DATE, THE INDENTURE WILL CONFORM IN ALL
MATERIAL RESPECTS TO THE REQUIREMENTS OF THE TRUST INDENTURE ACT OF 1939, AS
AMENDED (THE “TRUST INDENTURE ACT”), AND THE RULES AND REGULATIONS OF THE
COMMISSION APPLICABLE TO AN INDENTURE THAT IS QUALIFIED THEREUNDER.


(I)            THE SECURITIES AND THE GUARANTEES.  THE SECURITIES HAVE BEEN DULY
AUTHORIZED BY THE COMPANY AND, WHEN EXECUTED AND AUTHENTICATED, IN ACCORDANCE
WITH THE PROVISIONS OF THE INDENTURE AND DELIVERED TO AND PAID FOR BY THE
INITIAL PURCHASERS, WILL CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, SUBJECT
TO THE ENFORCEABILITY EXCEPTIONS, AND WILL BE ENTITLED TO THE BENEFITS OF THE
INDENTURE; AND THE GUARANTEES HAVE BEEN DULY AUTHORIZED BY EACH OF THE
GUARANTORS AND, WHEN THE GUARANTEES HAVE BEEN DULY

6


--------------------------------------------------------------------------------



EXECUTED, THE NOTES HAVE BEEN EXECUTED AND AUTHENTICATED AND DELIVERED TO AND
PAID FOR BY THE INITIAL PURCHASERS AS PROVIDED HEREIN, WILL BE VALID AND LEGALLY
BINDING OBLIGATIONS OF EACH OF THE GUARANTORS, ENFORCEABLE AGAINST EACH OF THE
GUARANTORS IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE ENFORCEABILITY
EXCEPTIONS, AND WILL BE ENTITLED TO THE BENEFITS OF THE INDENTURE.


(J)            THE EXCHANGE SECURITIES.  ON THE CLOSING DATE, THE EXCHANGE
SECURITIES (INCLUDING THE RELATED GUARANTEES) WILL HAVE BEEN DULY AUTHORIZED BY
THE COMPANY AND EACH OF THE GUARANTORS AND, WHEN DULY EXECUTED, AUTHENTICATED,
ISSUED AND DELIVERED AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, WILL
BE DULY AND VALIDLY ISSUED AND OUTSTANDING AND WILL CONSTITUTE VALID AND LEGALLY
BINDING OBLIGATIONS OF THE COMPANY, AS ISSUER, AND EACH OF THE GUARANTORS, AS
GUARANTOR, ENFORCEABLE AGAINST THE COMPANY AND EACH OF THE GUARANTORS IN
ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE ENFORCEABILITY EXCEPTIONS, AND WILL
BE ENTITLED TO THE BENEFITS OF THE INDENTURE.


(K)           PURCHASE AND REGISTRATION RIGHTS AGREEMENTS.  THIS AGREEMENT HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND EACH OF THE
GUARANTORS; AND THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY AUTHORIZED BY
THE COMPANY AND EACH OF THE GUARANTORS AND, WHEN DULY EXECUTED AND DELIVERED IN
ACCORDANCE WITH ITS TERMS BY EACH OF THE PARTIES THERETO, WILL CONSTITUTE A
VALID AND LEGALLY BINDING AGREEMENT OF THE COMPANY AND EACH OF THE GUARANTORS
ENFORCEABLE AGAINST THE COMPANY AND EACH OF THE GUARANTORS IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO THE ENFORCEABILITY EXCEPTIONS, AND EXCEPT THAT RIGHTS TO
INDEMNITY AND CONTRIBUTION THEREUNDER MAY BE LIMITED BY APPLICABLE LAW AND
PUBLIC POLICY.


(L)            DESCRIPTIONS OF THE TRANSACTION DOCUMENTS.  EACH TRANSACTION
DOCUMENT CONFORMS IN ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF CONTAINED
IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM.


(M)          NO VIOLATION OR DEFAULT.  NEITHER THE COMPANY NOR ANY OF THE
GUARANTORS IS (I) IN VIOLATION OF ITS CHARTER OR BY-LAWS OR SIMILAR
ORGANIZATIONAL DOCUMENTS; (II) IN DEFAULT, AND NO EVENT HAS OCCURRED THAT, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT, IN THE DUE
PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR CONDITION CONTAINED IN ANY
INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THE
PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS SUBJECT; OR
(III) IN VIOLATION OF ANY LAW, ORDINANCE OR STATUTE OR ANY JUDGMENT, ORDER, RULE
OR REGULATION OF ANY COURT OR ARBITRATOR OR GOVERNMENTAL OR REGULATORY
AUTHORITY, EXCEPT, IN THE CASE OF CLAUSES (II) AND (III) ABOVE, AS DISCLOSED IN
THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM AND FOR ANY SUCH
DEFAULT OR VIOLATION THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


(N)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY AND EACH OF THE GUARANTORS OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH
EACH IS A PARTY, WILL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OR VIOLATION
OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT
IN THE CREATION OR IMPOSITION OF ANY

7


--------------------------------------------------------------------------------



LIEN, CHARGE OR ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES PURSUANT TO, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS SUBJECT, (II) RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE
CHARTER OR BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR (III) RESULT IN THE VIOLATION OF ANY LAW OR STATUTE OR ANY
JUDGMENT, ORDER, RULE OR REGULATION OF ANY COURT OR ARBITRATOR OR GOVERNMENTAL
OR REGULATORY AUTHORITY, EXCEPT, IN THE CASE OF CLAUSES (I) AND (III) ABOVE, FOR
ANY SUCH CONFLICT, BREACH, VIOLATION OR DEFAULT THAT WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(O)           NO CONSENTS REQUIRED.  NO CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION OR QUALIFICATION OF OR WITH ANY COURT OR ARBITRATOR OR GOVERNMENTAL
OR REGULATORY AUTHORITY IS REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE COMPANY AND EACH OF THE GUARANTORS OF EACH OF THE TRANSACTION DOCUMENTS
TO WHICH EACH IS A PARTY, THE ISSUANCE AND SALE OF THE SECURITIES (INCLUDING THE
GUARANTEES) AND COMPLIANCE BY THE COMPANY AND EACH OF THE GUARANTORS WITH THE
TERMS THEREOF AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, EXCEPT FOR SUCH CONSENTS, APPROVALS, AUTHORIZATIONS,
ORDERS AND REGISTRATIONS OR QUALIFICATIONS AS MAY BE REQUIRED (I) UNDER
APPLICABLE STATE SECURITIES LAWS IN CONNECTION WITH THE OFFER AND SALE OF THE
SECURITIES BY THE INITIAL PURCHASERS (II) WITH RESPECT TO THE EXCHANGE
SECURITIES (INCLUDING THE RELATED GUARANTEES) UNDER THE SECURITIES ACT, THE
TRUST INDENTURE ACT AND APPLICABLE STATE SECURITIES LAWS AS CONTEMPLATED BY THE
REGISTRATION RIGHTS AGREEMENT.


(P)           LEGAL PROCEEDINGS.  EXCEPT AS DESCRIBED IN EACH OF THE TIME OF
SALE INFORMATION AND THE OFFERING MEMORANDUM, THERE ARE NO LEGAL, GOVERNMENTAL
OR REGULATORY INVESTIGATIONS, ACTIONS, SUITS OR PROCEEDINGS PENDING OR
THREATENED TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BE A PARTY
OR TO WHICH ANY PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BE
THE SUBJECT THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


(Q)           INDEPENDENT ACCOUNTANTS.  ERNST & YOUNG LLP, WHO HAVE CERTIFIED
CERTAIN FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES ARE INDEPENDENT
PUBLIC ACCOUNTANTS WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES WITHIN THE
APPLICABLE RULES AND REGULATIONS ADOPTED BY THE COMMISSION AND THE PUBLIC
COMPANY ACCOUNTING OVERSIGHT BOARD (UNITED STATES) AND AS REQUIRED BY THE
SECURITIES ACT.


(R)            TITLE TO REAL AND PERSONAL PROPERTY.  EXCEPT AS DISCLOSED IN THE
TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM, THE COMPANY AND ITS
SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR HAVE VALID
RIGHTS TO LEASE OR OTHERWISE USE, ALL ITEMS OF REAL AND PERSONAL PROPERTY THAT
ARE MATERIAL TO THE RESPECTIVE BUSINESSES OF THE COMPANY AND ITS SUBSIDIARIES,
(EXCEPT, IN THE CASE OF THE MEMBER INTERESTS OF NEBRASKA ENERGY, LLC WHICH ARE
OWNED BY NEBRASKA ENERGY COOPERATION) IN EACH CASE FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES, CLAIMS AND DEFECTS AND IMPERFECTIONS OF

8


--------------------------------------------------------------------------------



TITLE EXCEPT THOSE THAT WOULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.


(S)           TITLE TO INTELLECTUAL PROPERTY.  THE COMPANY AND ITS SUBSIDIARIES
OWN OR POSSESS OR CAN ACQUIRE ON REASONABLE TERMS ADEQUATE RIGHTS TO USE ALL
MATERIAL PATENTS, PATENT APPLICATIONS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
TRADEMARK REGISTRATIONS, SERVICE MARK REGISTRATIONS, COPYRIGHTS, LICENSES AND
KNOW-HOW (INCLUDING TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE
PROPRIETARY OR CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES) NECESSARY FOR
THE CONDUCT OF THEIR RESPECTIVE BUSINESSES , EXCEPT WHERE THE FAILURE TO OWN OR
POSSESS, OR THE ABILITY TO ACQUIRE ON REASONABLE TERMS, ANY OF THE FOREGOING
WOULD NOT, SINGLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT AND THE CONDUCT OF THEIR RESPECTIVE BUSINESSES WILL NOT
CONFLICT IN ANY MATERIAL RESPECT WITH ANY SUCH RIGHTS OF OTHERS, AND THE COMPANY
AND ITS SUBSIDIARIES HAVE NOT RECEIVED ANY NOTICE OF ANY CLAIM OF INFRINGEMENT
OF OR CONFLICT WITH ANY SUCH RIGHTS OF OTHERS WHICH SINGLY OR IN THE AGGREGATE,
IF THE SUBJECT OF AN UNFAVORABLE DECISION WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(T)            NO UNDISCLOSED RELATIONSHIPS.  NO RELATIONSHIP, DIRECT OR
INDIRECT, EXISTS BETWEEN OR AMONG THE COMPANY OR ANY OF ITS SUBSIDIARIES, ON THE
ONE HAND, AND THE DIRECTORS, OFFICERS, STOCKHOLDERS OR OTHER AFFILIATES OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, ON THE OTHER, THAT WOULD BE REQUIRED BY THE
SECURITIES ACT TO BE DESCRIBED IN A REGISTRATION STATEMENT TO BE FILED WITH THE
COMMISSION AND THAT IS NOT SO DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION
AND THE OFFERING MEMORANDUM.


(U)           INVESTMENT COMPANY ACT.  THE COMPANY AND EACH GUARANTOR IS NOT,
AND AFTER GIVING EFFECT TO THE OFFERING AND SALE OF THE SECURITIES AND THE
APPLICATION OF THE PROCEEDS THEREOF AS DESCRIBED IN EACH OF THE TIME OF SALE
INFORMATION AND THE OFFERING MEMORANDUM WILL NOT BE, REQUIRED TO REGISTER AS AN
“INVESTMENT COMPANY,” AS SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT
1940, AS AMENDED.


(V)           TAXES.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE TIMELY FILED
ALL MATERIAL FEDERAL, STATE, LOCAL AND FOREIGN TAX RETURNS REQUIRED TO BE FILED
THROUGH THE DATE HEREOF (TAKING INTO ACCOUNT ANY EXTENSION OF TIME TO FILE
GRANTED OR OBTAINED ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES) AND
HAVE PAID ALL TAXES AND SIMILAR CHARGES, (EXCEPT AS CONTESTED IN GOOD FAITH AND
ADEQUATELY RESERVED FOR IN ACCORDANCE WITH GAAP), EXCEPT IN EACH CASE WHERE THE
FAILURE TO SO FILE OR PAY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT; NO TAX
DEFICIENCY HAS BEEN DETERMINED, AS A RESULT OF A FINAL DETERMINATION, ADVERSELY
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH HAS HAD (NOR DOES THE COMPANY
HAVE ANY KNOWLEDGE OF ANY TAX DEFICIENCY WHICH, IF DETERMINED ADVERSELY TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES, WOULD HAVE) A MATERIAL ADVERSE EFFECT; AND
SINCE THE DATE OF MOST RECENT AUDITED FINANCIAL STATEMENTS, THE COMPANY AND ITS
SUBSIDIARIES HAVE NOT INCURRED ANY LIABILITY FOR TAXES OTHER THAN IN THE
ORDINARY COURSE OF ITS BUSINESS AND THERE IS NO TAX LIEN, WHETHER IMPOSED BY ANY
FEDERAL, STATE, FOREIGN OR OTHER TAXING AUTHORITY, OUTSTANDING AGAINST THE
ASSETS, PROPERTIES OR BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES WHICH, IN
EITHER CASE, HAS HAD OR COULD HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIALLY ADVERSE EFFECT;

9


--------------------------------------------------------------------------------



(W)          LICENSES AND PERMITS.  EXCEPT AS DESCRIBED IN THE TIME OF SALE
INFORMATION AND THE OFFERING MEMORANDUM, THE COMPANY AND EACH OF ITS
SUBSIDIARIES POSSESS ALL LICENSES, CERTIFICATES, AUTHORIZATIONS AND PERMITS
(COLLECTIVELY, “GOVERNMENTAL LICENSES”) ISSUED BY, AND HAVE MADE ALL
DECLARATIONS AND FILINGS WITH, THE APPROPRIATE FEDERAL, STATE, FOREIGN OR OTHER
REGULATORY AGENCIES OR BODIES, WHICH ARE NECESSARY FOR THE OWNERSHIP OF THEIR
RESPECTIVE PROPERTIES OR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES NOW OPERATED
BY THEM, EXCEPT WHERE THE FAILURE TO POSSESS OR MAKE THE SAME WOULD NOT,
SINGULARLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT; ALL OF THE
GOVERNMENTAL LICENSES ARE VALID AND IN FULL FORCE AND EFFECT, EXCEPT WHERE THE
INVALIDITY OF SUCH GOVERNMENTAL LICENSES OR THE FAILURE OF SUCH GOVERNMENTAL
LICENSES TO BE IN FULL FORCE AND EFFECT WOULD NOT, SINGULARLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND NONE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS RECEIVED NOTIFICATION OF ANY
PROCEEDING RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH GOVERNMENTAL
LICENSES OR HAS ANY REASON TO BELIEVE THAT ANY SUCH GOVERNMENTAL LICENSES WILL
NOT BE RENEWED IN THE ORDINARY COURSE, EXCEPT WHERE SUCH REVOCATION,
MODIFICATION OR NONRENEWAL, WOULD NOT SINGULARLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(X)            NO LABOR DISPUTES.  NO LABOR DISTURBANCE BY OR DISPUTE WITH
EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES EXISTS OR, TO THE BEST
KNOWLEDGE OF THE COMPANY AND EACH OF THE GUARANTORS, IS THREATENED OR IMMINENT
AND NEITHER THE COMPANY NOR ANY GUARANTOR IS AWARE OF ANY EXISTING OR IMMINENT
LABOR DISTURBANCE BY, OR DISPUTE WITH, THE EMPLOYEES OF ANY OF THE COMPANY’S OR
ANY OF THE COMPANY’S SUBSIDIARIES’ PRINCIPAL SUPPLIERS, CONTRACTORS OR
CUSTOMERS, THAT COULD HAVE A MATERIAL ADVERSE EFFECT.


(Y)           COMPLIANCE WITH ENVIRONMENTAL LAWS.  EXCEPT AS DESCRIBED IN THE
TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM, (I) THE COMPANY AND ITS
SUBSIDIARIES (X) ARE IN COMPLIANCE WITH ANY AND ALL APPLICABLE FEDERAL, STATE,
LOCAL AND FOREIGN LAWS, RULES, REGULATIONS, REQUIREMENTS, DECISIONS AND ORDERS
RELATING TO THE PROTECTION OF HUMAN HEALTH OR SAFETY, THE ENVIRONMENT, NATURAL
RESOURCES, HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS
(COLLECTIVELY, “ENVIRONMENTAL LAWS”), (Y) HAVE RECEIVED AND ARE IN COMPLIANCE
WITH ALL PERMITS, LICENSES, CERTIFICATES OR OTHER AUTHORIZATIONS OR APPROVALS
REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE
BUSINESSES, AND (Z) HAVE NOT RECEIVED NOTICE OF ANY ACTUAL OR POTENTIAL
LIABILITY UNDER OR RELATING TO ANY ENVIRONMENTAL LAWS, INCLUDING FOR THE
INVESTIGATION OR REMEDIATION OF ANY DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC
SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS, AND HAVE NO KNOWLEDGE OF ANY
EVENT OR CONDITION THAT WOULD REASONABLY BE EXPECTED TO RESULT IN ANY SUCH
NOTICE, AND (II) THERE ARE NO COSTS OR LIABILITIES ASSOCIATED WITH ENVIRONMENTAL
LAWS OF OR RELATING TO THE COMPANY OR ITS SUBSIDIARIES, EXCEPT IN THE CASE OF
EACH OF (I) AND (II) ABOVE, FOR ANY SUCH FAILURE TO COMPLY, OR FAILURE TO
RECEIVE REQUIRED PERMITS, LICENSES OR APPROVALS, OR COST OR LIABILITY, AS WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(Z)            COMPLIANCE WITH ERISA.  (I) EACH EMPLOYEE BENEFIT PLAN, WITHIN
THE MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), FOR WHICH THE COMPANY OR ANY MEMBER OF ITS
“CONTROLLED GROUP” (DEFINED AS ANY ORGANIZATION WHICH IS A MEMBER OF A
CONTROLLED GROUP OF CORPORATIONS

10


--------------------------------------------------------------------------------



WITHIN THE MEANING OF SECTION 414 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”)) WOULD HAVE ANY LIABILITY (EACH, A “PLAN”) HAS BEEN
MAINTAINED IN COMPLIANCE WITH ITS TERMS AND THE REQUIREMENTS OF ANY APPLICABLE
STATUTES, ORDERS, RULES AND REGULATIONS, INCLUDING BUT NOT LIMITED TO ERISA AND
THE CODE, EXCEPT WHERE SUCH NONCOMPLIANCE, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD HAVE A MATERIAL ADVERSE EFFECT;  (II) NO PROHIBITED TRANSACTION, WITHIN
THE MEANING OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, HAS OCCURRED
WITH RESPECT TO ANY PLAN EXCLUDING TRANSACTIONS EFFECTED PURSUANT TO A STATUTORY
OR ADMINISTRATIVE EXEMPTION THAT WOULD HAVE A MATERIAL ADVERSE EFFECT; NONE OF
THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY ENTITY THAT WAS AT ANY TIME
REQUIRED TO BE TREATED AS A SINGLE EMPLOYER TOGETHER WITH THE COMPANY UNDER
SECTION 414(B)(C)(M) OR (O) OF THE CODE OR SECTION 4001(A)(L4) OF ERISA HAS
INCURRED OR REASONABLY EXPECTS TO INCUR ANY LIABILITY UNDER SECTION 302 OF
ERISA, SECTION 412 OF THE CODE OR TITLE IV OF ERISA THAT WOULD HAVE A MATERIAL
ADVERSE EFFECT; AND EACH SUCH PENSION PLAN THAT IS INTENDED TO BE QUALIFIED
UNDER SECTION 401(A) OF THE CODE IS SO QUALIFIED IN ALL MATERIAL RESPECTS AND,
TO THE BEST KNOWLEDGE OF THE COMPANY, NOTHING HAS OCCURRED, WHETHER BY ACTION OR
BY FAILURE TO ACT, WHICH WOULD CAUSE THE LOSS OF SUCH QUALIFICATION.


(AA)         MATERIAL CONTRACTS.  THE REPRESENTATIVE OR ITS COUNSEL HAVE BEEN
PROVIDED WITH COMPLETE AND GENUINE COPIES (OR, TO THE EXTENT NOT EXECUTED AS OF
THE DATE HEREOF, CURRENT DRAFTS) OF ALL MATERIAL CONTRACTS, AGREEMENTS,
INSTRUMENTS AND OTHER DOCUMENTS OF THE COMPANY THAT ARE REQUIRED AT THE CLOSING
TIME TO BE DESCRIBED IN THE OFFERING MEMORANDUM OR THE TIME OF SALE INFORMATION,
AND THE COPIES OF ALL SUCH MATERIAL CONTRACTS, AGREEMENTS, INSTRUMENTS AND OTHER
DOCUMENTS (INCLUDING GOVERNMENTAL LICENSES, AUTHORIZATIONS, PERMITS, CONSENTS
AND APPROVALS AND ALL AMENDMENTS OR WAIVERS RELATING TO ANY OF THE FOREGOING)
THAT HAVE BEEN PREVIOUSLY FURNISHED TO THE REPRESENTATIVE OR ITS COUNSEL ARE
COMPLETE AND GENUINE; AND THERE ARE NO LEGAL PROCEEDINGS, CONTRACTS, AGREEMENTS
OR OTHER DOCUMENTS OF A CHARACTER REQUIRED TO BE DESCRIBED IN THE OFFERING
MEMORANDUM OR THE TIME OF SALE INFORMATION WHICH ARE NOT SO DESCRIBED AS
REQUIRED.


(BB)         DISCLOSURE CONTROLS.  THE COMPANY AND ITS SUBSIDIARIES MAINTAIN
“DISCLOSURE CONTROLS AND PROCEDURES” (AS DEFINED IN RULE 13A-15(E) OF THE
EXCHANGE ACT) THAT ARE DESIGNED TO ENSURE THAT INFORMATION REQUIRED TO BE
DISCLOSED BY THE COMPANY IN REPORTS THAT IT FILES OR SUBMITS UNDER THE EXCHANGE
ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED WITHIN THE TIME PERIODS
SPECIFIED IN THE COMMISSION’S RULES AND FORMS, INCLUDING CONTROLS AND PROCEDURES
DESIGNED TO ENSURE THAT SUCH INFORMATION IS ACCUMULATED AND COMMUNICATED TO THE
COMPANY’S MANAGEMENT AS APPROPRIATE TO ALLOW TIMELY DECISIONS REGARDING REQUIRED
DISCLOSURE.  THE COMPANY AND ITS SUBSIDIARIES HAVE CARRIED OUT EVALUATIONS OF
THE EFFECTIVENESS OF THEIR DISCLOSURE CONTROLS AND PROCEDURES AS REQUIRED BY
RULE 13A-15 OF THE EXCHANGE ACT AND HAVE CONCLUDED THAT SUCH DISCLOSURE CONTROLS
AND PROCEDURES ARE EFFECTIVE AS OF THE MOST RECENT EVALUATION.


(CC)         ACCOUNTING CONTROLS.  THE COMPANY AND ITS SUBSIDIARIES MAINTAIN
SYSTEMS OF “INTERNAL CONTROL OVER FINANCIAL REPORTING” (AS DEFINED IN RULE
13A-15(F) OF THE EXCHANGE ACT) THAT COMPLY WITH THE REQUIREMENTS OF THE EXCHANGE
ACT AND HAVE BEEN DESIGNED BY, OR UNDER THE SUPERVISION OF, THEIR RESPECTIVE
PRINCIPAL EXECUTIVE AND

11


--------------------------------------------------------------------------------



PRINCIPAL FINANCIAL OFFICERS, OR PERSONS PERFORMING SIMILAR FUNCTIONS, TO
PROVIDE REASONABLE ASSURANCE REGARDING THE RELIABILITY OF FINANCIAL REPORTING
AND THE PREPARATION OF FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  THE COMPANY AND ITS SUBSIDIARIES
MAINTAIN INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE
THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATIONS; (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY; (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION; AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.  EXCEPT AS DISCLOSED IN EACH OF THE TIME OF SALE
INFORMATION AND THE OFFERING MEMORANDUM, THERE ARE NO MATERIAL WEAKNESSES OR
SIGNIFICANT DEFICIENCIES IN THE COMPANY’S INTERNAL CONTROLS.


(DD)         INSURANCE.  EXCEPT AS DISCLOSED IN THE TIME OF SALE INFORMATION AND
THE OFFERING MEMORANDUM, THE COMPANY AND ITS SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS, IN MANAGEMENT’S JUDGMENT, ARE PRUDENT AND CUSTOMARY IN
THE BUSINESS IN WHICH THEY ARE ENGAGED, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS BEEN REFUSED ANY MATERIAL INSURANCE COVERAGE SOUGHT OR APPLIED
FOR; AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY REASON TO
BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND
WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS
AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS TO A COST THAT WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


(EE)         NO UNLAWFUL PAYMENTS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES NOR, TO THE BEST KNOWLEDGE OF THE COMPANY AND EACH OF THE
GUARANTORS, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ASSOCIATED
WITH OR ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS (I) USED
ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSE RELATING TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR
INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN VIOLATION OF ANY
PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977; OR (IV) MADE ANY BRIBE,
REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT.


(FF)           OTHER REGISTRATION.  THERE ARE NO, AND AS OF THE CLOSING TIME
THERE WILL NOT BE ANY, PERSONS OR ENTITIES WITH REGISTRATION OR OTHER SIMILAR
RIGHTS TO HAVE ANY SECURITIES REGISTERED PURSUANT TO A REGISTRATION STATEMENT OR
OTHERWISE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN THE REGISTRATION
RIGHTS AGREEMENT AND AS OTHERWISE DESCRIBED IN THE OFFERING MEMORANDUM AND THE
TIME OF SALE INFORMATION.


(GG)         COMPLIANCE WITH OFAC.  NONE OF THE COMPANY, ANY OF ITS SUBSIDIARIES
OR, TO THE KNOWLEDGE OF THE COMPANY, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR
AFFILIATE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS CURRENTLY SUBJECT TO ANY
U.S. SANCTIONS ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S.
DEPARTMENT OF THE TREASURY (“OFAC”); AND THE COMPANY WILL NOT DIRECTLY OR
INDIRECTLY USE THE PROCEEDS OF

12


--------------------------------------------------------------------------------



THE OFFERING OF THE SECURITIES HEREUNDER, OR LEND, CONTRIBUTE OR OTHERWISE MAKE
AVAILABLE SUCH PROCEEDS TO ANY SUBSIDIARY, JOINT VENTURE PARTNER OR OTHER PERSON
OR ENTITY, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON CURRENTLY
SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC.


(HH)         NO RESTRICTIONS ON SUBSIDIARIES.  NO SUBSIDIARY OF THE COMPANY IS
CURRENTLY PROHIBITED, DIRECTLY OR INDIRECTLY, UNDER ANY AGREEMENT OR OTHER
INSTRUMENT TO WHICH IT IS A PARTY OR IS SUBJECT, FROM PAYING ANY DIVIDENDS TO
THE COMPANY, FROM MAKING ANY OTHER DISTRIBUTION ON SUCH SUBSIDIARY’S CAPITAL
STOCK, FROM REPAYING TO THE COMPANY ANY LOANS OR ADVANCES TO SUCH SUBSIDIARY
FROM THE COMPANY OR FROM TRANSFERRING ANY OF SUCH SUBSIDIARY’S PROPERTIES OR
ASSETS TO THE COMPANY OR ANY OTHER SUBSIDIARY OF THE COMPANY.


(II)           NO BROKER’S FEES.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY CONTRACT, AGREEMENT OR UNDERSTANDING WITH ANY
PERSON (OTHER THAN THIS AGREEMENT) THAT WOULD GIVE RISE TO A VALID CLAIM AGAINST
ANY OF THEM OR ANY INITIAL PURCHASER FOR A BROKERAGE COMMISSION, FINDER’S FEE OR
LIKE PAYMENT IN CONNECTION WITH THE OFFERING AND SALE OF THE SECURITIES.


(JJ)           RULE 144A ELIGIBILITY.  ON THE CLOSING DATE, THE SECURITIES WILL
NOT BE OF THE SAME CLASS AS SECURITIES LISTED ON A NATIONAL SECURITIES EXCHANGE
REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR QUOTED IN AN AUTOMATED
INTER-DEALER QUOTATION SYSTEM; AND EACH OF THE PRELIMINARY OFFERING MEMORANDUM
AND THE OFFERING MEMORANDUM, AS OF ITS RESPECTIVE DATE, CONTAINS OR WILL CONTAIN
ALL THE INFORMATION THAT, IF REQUESTED BY A PROSPECTIVE PURCHASER OF THE
SECURITIES, WOULD BE REQUIRED TO BE PROVIDED TO SUCH PROSPECTIVE PURCHASER
PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT OR THE COMPANY WILL PROVIDE
SUCH INFORMATION UPON REQUEST BY A PROSPECTIVE PURCHASER.


(KK)         NO INTEGRATION.  NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES (AS
DEFINED IN RULE 501(B) OF REGULATION D) HAS, DIRECTLY OR THROUGH ANY AGENT,
SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN
RESPECT OF, ANY SECURITY (AS DEFINED IN THE SECURITIES ACT), THAT IS OR WILL BE
INTEGRATED WITH THE SALE OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE
REGISTRATION OF THE SECURITIES UNDER THE SECURITIES ACT.


(LL)           NO GENERAL SOLICITATION OR DIRECTED SELLING EFFORTS.  NONE OF THE
COMPANY OR ANY OF ITS AFFILIATES OR ANY OTHER PERSON ACTING ON ITS OR THEIR
BEHALF (OTHER THAN THE INITIAL PURCHASERS, AS TO WHICH NO REPRESENTATION IS
MADE) HAS (I) SOLICITED OFFERS FOR, OR OFFERED OR SOLD, THE SECURITIES BY MEANS
OF ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF
RULE 502(C) OF REGULATION D OR IN ANY MANNER INVOLVING A PUBLIC OFFERING WITHIN
THE MEANING OF SECTION 4(2) OF THE SECURITIES ACT OR (II) ENGAGED IN ANY
DIRECTED SELLING EFFORTS WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES
ACT (“REGULATION S”), AND ALL SUCH PERSONS HAVE COMPLIED WITH THE OFFERING
RESTRICTIONS REQUIREMENT OF REGULATION S.


(MM)       SECURITIES LAW EXEMPTIONS.  ASSUMING THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS CONTAINED IN SECTION
1(B) (INCLUDING ANNEX C HERETO) AND THEIR COMPLIANCE WITH THEIR AGREEMENTS SET
FORTH THEREIN,

13


--------------------------------------------------------------------------------



IT IS NOT NECESSARY, IN CONNECTION WITH THE ISSUANCE AND SALE OF THE SECURITIES
TO THE INITIAL PURCHASERS AND THE OFFER, RESALE AND DELIVERY OF THE SECURITIES
BY THE INITIAL PURCHASERS IN THE MANNER CONTEMPLATED BY THIS AGREEMENT, THE TIME
OF SALE INFORMATION AND THE OFFERING MEMORANDUM, TO REGISTER THE SECURITIES
UNDER THE SECURITIES ACT OR TO QUALIFY THE INDENTURE UNDER THE TRUST INDENTURE
ACT.


(NN)         NO STABILIZATION.  NEITHER THE COMPANY NOR ANY OF THE GUARANTORS
HAS TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT COULD
REASONABLY BE EXPECTED TO CAUSE OR RESULT IN ANY STABILIZATION OR MANIPULATION
OF THE PRICE OF THE SECURITIES.


(OO)         MARGIN RULES.  NEITHER THE ISSUANCE, SALE AND DELIVERY OF THE
SECURITIES NOR THE APPLICATION OF THE PROCEEDS THEREOF BY THE COMPANY AS
DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM
WILL VIOLATE REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM OR ANY OTHER REGULATION OF SUCH BOARD OF GOVERNORS.


(PP)         FORWARD-LOOKING STATEMENTS.  NO FORWARD-LOOKING STATEMENT (WITHIN
THE MEANING OF SECTION 27A OF THE SECURITIES ACT AND SECTION 21E OF THE EXCHANGE
ACT) CONTAINED IN ANY OF THE TIME OF SALE INFORMATION OR THE OFFERING MEMORANDUM
HAS BEEN MADE OR REAFFIRMED WITHOUT A REASONABLE BASIS OR HAS BEEN DISCLOSED
OTHER THAN IN GOOD FAITH.


(QQ)         STATISTICAL AND MARKET DATA.  NOTHING HAS COME TO THE ATTENTION OF
THE COMPANY THAT HAS CAUSED THE COMPANY TO BELIEVE THAT THE STATISTICAL AND
MARKET-RELATED DATA INCLUDED IN EACH OF THE TIME OF SALE INFORMATION AND THE
OFFERING MEMORANDUM IS NOT BASED ON OR DERIVED FROM SOURCES THAT ARE RELIABLE
AND ACCURATE IN ALL MATERIAL RESPECTS.


(RR)           SARBANES-OXLEY ACT.  THERE IS AND HAS BEEN NO MATERIAL FAILURE ON
THE PART OF THE COMPANY OR ANY OF THE COMPANY’S DIRECTORS OR OFFICERS, IN THEIR
CAPACITIES AS SUCH, TO COMPLY WITH ANY PROVISION OF THE SARBANES-OXLEY ACT OF
2002 AND THE RULES AND REGULATIONS PROMULGATED IN CONNECTION THEREWITH (THE
“SARBANES-OXLEY ACT”), INCLUDING SECTION 402 RELATED TO LOANS AND SECTIONS 302
AND 906 RELATED TO CERTIFICATIONS.


4.             FURTHER AGREEMENTS OF THE COMPANY AND THE GUARANTORS.  THE
COMPANY AND EACH OF THE GUARANTORS JOINTLY AND SEVERALLY COVENANT AND AGREE WITH
EACH INITIAL PURCHASER THAT:


(A)           DELIVERY OF COPIES.  THE COMPANY WILL DELIVER, WITHOUT CHARGE, TO
THE INITIAL PURCHASERS AS MANY COPIES OF THE PRELIMINARY OFFERING MEMORANDUM,
ANY OTHER TIME OF SALE INFORMATION, ANY ISSUER WRITTEN COMMUNICATION AND THE
OFFERING MEMORANDUM (INCLUDING ALL AMENDMENTS AND SUPPLEMENTS THERETO) AS THE
REPRESENTATIVE MAY REASONABLY REQUEST.


(B)           OFFERING MEMORANDUM, AMENDMENTS OR SUPPLEMENTS.  BEFORE FINALIZING
THE OFFERING MEMORANDUM OR MAKING OR DISTRIBUTING ANY AMENDMENT OR SUPPLEMENT TO
ANY OF THE TIME OF SALE INFORMATION OR THE OFFERING MEMORANDUM, THE COMPANY WILL
FURNISH TO THE REPRESENTATIVE AND COUNSEL FOR THE INITIAL PURCHASERS A COPY OF
THE

14


--------------------------------------------------------------------------------



PROPOSED OFFERING MEMORANDUM OR SUCH AMENDMENT OR SUPPLEMENT FOR REVIEW, AND
WILL NOT DISTRIBUTE ANY SUCH PROPOSED OFFERING MEMORANDUM, AMENDMENT OR
SUPPLEMENT TO WHICH THE REPRESENTATIVE REASONABLY OBJECTS (BY PROVIDING NOTICE
TO THE COMPANY AFTER A REASONABLE PERIOD OF REVIEW).


(C)           ADDITIONAL WRITTEN COMMUNICATIONS.  BEFORE MAKING, PREPARING,
USING, AUTHORIZING, APPROVING OR REFERRING TO ANY ISSUER WRITTEN COMMUNICATION,
THE COMPANY WILL FURNISH TO THE REPRESENTATIVE AND COUNSEL FOR THE INITIAL
PURCHASERS A COPY OF SUCH WRITTEN COMMUNICATION FOR REVIEW AND WILL NOT MAKE,
PREPARE, USE, AUTHORIZE, APPROVE OR REFER TO ANY SUCH WRITTEN COMMUNICATION TO
WHICH THE REPRESENTATIVE REASONABLY OBJECTS (BY PROVIDING NOTICE TO THE COMPANY
AFTER A REASONABLE PERIOD OF REVIEW).


(D)           NOTICE TO THE REPRESENTATIVE.  THE COMPANY WILL ADVISE THE
REPRESENTATIVE PROMPTLY, AND CONFIRM SUCH ADVICE IN WRITING, (I) OF THE ISSUANCE
BY ANY GOVERNMENTAL OR REGULATORY AUTHORITY OF ANY ORDER PREVENTING OR
SUSPENDING THE USE OF ANY OF THE TIME OF SALE INFORMATION, ANY ISSUER WRITTEN
COMMUNICATION OR THE OFFERING MEMORANDUM OR THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR THAT PURPOSE; (II) OF THE OCCURRENCE OF ANY EVENT AT ANY TIME
PRIOR TO THE COMPLETION OF THE INITIAL OFFERING OF THE SECURITIES AS A RESULT OF
WHICH ANY OF THE TIME OF SALE INFORMATION, ANY ISSUER WRITTEN COMMUNICATION OR
THE OFFERING MEMORANDUM AS THEN AMENDED OR SUPPLEMENTED WOULD INCLUDE ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES EXISTING WHEN
SUCH TIME OF SALE INFORMATION, ISSUER WRITTEN COMMUNICATION OR THE OFFERING
MEMORANDUM IS DELIVERED TO A PURCHASER, NOT MISLEADING; AND (III) OF THE RECEIPT
BY THE COMPANY OF ANY NOTICE WITH RESPECT TO ANY SUSPENSION OF THE QUALIFICATION
OF THE SECURITIES FOR OFFER AND SALE IN ANY JURISDICTION OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; AND THE COMPANY WILL USE ITS
REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY SUCH ORDER PREVENTING OR
SUSPENDING THE USE OF ANY OF THE TIME OF SALE INFORMATION, ANY ISSUER WRITTEN
COMMUNICATION OR THE OFFERING MEMORANDUM OR SUSPENDING ANY SUCH QUALIFICATION OF
THE SECURITIES AND, IF ANY SUCH ORDER IS ISSUED, WILL OBTAIN AS SOON AS POSSIBLE
THE WITHDRAWAL THEREOF PROVIDED THAT IN CONNECTION WITH OBTAINING SUCH
WITHDRAWAL THE COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY AS A FOREIGN
CORPORATION OR OTHER ENTITY OR AS A DEALER IN SECURITIES IN ANY SUCH
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO SO QUALIFY (II) FILE
ANY GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR (III)
SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION IF IT IS NOT SO SUBJECT.


(E)           TIME OF SALE INFORMATION.  IF AT ANY TIME PRIOR TO THE CLOSING
DATE (I) ANY EVENT SHALL OCCUR OR CONDITION SHALL EXIST AS A RESULT OF WHICH ANY
OF THE TIME OF SALE INFORMATION AS THEN AMENDED OR SUPPLEMENTED WOULD INCLUDE
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING OR (II) IT IS NECESSARY
TO AMEND OR SUPPLEMENT ANY OF THE TIME OF SALE INFORMATION TO COMPLY WITH LAW,
THE COMPANY WILL IMMEDIATELY NOTIFY THE INITIAL PURCHASERS THEREOF AND FORTHWITH
PREPARE AND, SUBJECT TO PARAGRAPH (B) ABOVE, FURNISH TO THE INITIAL PURCHASERS
SUCH AMENDMENTS OR SUPPLEMENTS TO ANY OF THE TIME OF SALE INFORMATION AS MAY BE
NECESSARY SO THAT THE STATEMENTS IN ANY OF THE TIME OF SALE

15


--------------------------------------------------------------------------------



INFORMATION AS SO AMENDED OR SUPPLEMENTED WILL NOT, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, BE MISLEADING OR SO THAT ANY OF THE
TIME OF SALE INFORMATION WILL COMPLY WITH LAW.


(F)            ONGOING COMPLIANCE OF THE OFFERING MEMORANDUM. IF AT ANY TIME
PRIOR TO THE COMPLETION OF THE INITIAL OFFERING OF THE SECURITIES (I) ANY EVENT
SHALL OCCUR OR CONDITION SHALL EXIST AS A RESULT OF WHICH THE OFFERING
MEMORANDUM AS THEN AMENDED OR SUPPLEMENTED WOULD INCLUDE ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES EXISTING WHEN THE
OFFERING MEMORANDUM IS DELIVERED TO A PURCHASER, NOT MISLEADING OR (II) IT IS
NECESSARY TO AMEND OR SUPPLEMENT THE OFFERING MEMORANDUM TO COMPLY WITH LAW, THE
COMPANY WILL IMMEDIATELY NOTIFY THE INITIAL PURCHASERS THEREOF AND FORTHWITH
PREPARE AND, SUBJECT TO PARAGRAPH (B) ABOVE, FURNISH TO THE INITIAL PURCHASERS
SUCH AMENDMENTS OR SUPPLEMENTS TO THE OFFERING MEMORANDUM AS MAY BE NECESSARY SO
THAT THE STATEMENTS IN THE OFFERING MEMORANDUM AS SO AMENDED OR SUPPLEMENTED
WILL NOT, IN THE LIGHT OF THE CIRCUMSTANCES EXISTING WHEN THE OFFERING
MEMORANDUM IS DELIVERED TO A PURCHASER, BE MISLEADING OR SO THAT THE OFFERING
MEMORANDUM WILL COMPLY WITH LAW.


(G)           BLUE SKY COMPLIANCE. THE COMPANY WILL QUALIFY THE SECURITIES FOR
OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS
THE REPRESENTATIVE SHALL REASONABLY REQUEST AND WILL CONTINUE SUCH
QUALIFICATIONS IN EFFECT SO LONG AS REQUIRED FOR THE OFFERING AND RESALE OF THE
SECURITIES; PROVIDED THAT NEITHER THE COMPANY NOR ANY OF THE GUARANTORS SHALL BE
REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION OR OTHER ENTITY OR AS A DEALER
IN SECURITIES IN ANY SUCH JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED
TO SO QUALIFY, (II) FILE ANY GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION OR (III) SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION IF IT
IS NOT OTHERWISE SO SUBJECT.


(H)           CLEAR MARKET. DURING THE PERIOD FROM THE DATE HEREOF THROUGH AND
INCLUDING THE DATE THAT IS 90 DAYS AFTER THE DATE HEREOF, THE COMPANY AND EACH
OF THE GUARANTORS WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
REPRESENTATIVE, OFFER, SELL, CONTRACT TO SELL OR OTHERWISE DISPOSE OF ANY DEBT
SECURITIES ISSUED OR GUARANTEED BY THE COMPANY OR ANY OF THE GUARANTORS AND
HAVING A TENOR OF MORE THAN ONE YEAR.


(I)            USE OF PROCEEDS. THE COMPANY WILL APPLY THE NET PROCEEDS FROM THE
SALE OF THE SECURITIES AS DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION AND
THE OFFERING MEMORANDUM UNDER THE HEADING “USE OF PROCEEDS”.


(J)            SUPPLYING INFORMATION. WHILE THE SECURITIES REMAIN OUTSTANDING
AND ARE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144(A)(3) UNDER THE
SECURITIES ACT, THE COMPANY AND EACH OF THE GUARANTORS WILL, DURING ANY PERIOD
IN WHICH THE COMPANY IS NOT SUBJECT TO AND IN COMPLIANCE WITH SECTION 13 OR
15(D) OF THE EXCHANGE ACT, FURNISH TO HOLDERS OF THE SECURITIES AND PROSPECTIVE
PURCHASERS OF THE SECURITIES DESIGNATED BY SUCH HOLDERS, UPON THE REQUEST OF
SUCH HOLDERS OR SUCH PROSPECTIVE PURCHASERS, THE INFORMATION REQUIRED TO BE
DELIVERED PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT.

16


--------------------------------------------------------------------------------



(K)           PORTAL AND DTC. THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO ASSIST THE INITIAL PURCHASERS IN ARRANGING FOR THE SECURITIES TO BE
DESIGNATED PRIVATE OFFERINGS, RESALES AND TRADING THROUGH AUTOMATED LINKAGES
(“PORTAL”) MARKET SECURITIES IN ACCORDANCE WITH THE RULES AND REGULATIONS
ADOPTED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (THE “NASD”)
RELATING TO TRADING IN THE PORTAL MARKET AND FOR THE SECURITIES TO BE ELIGIBLE
FOR CLEARANCE AND SETTLEMENT THROUGH THE DEPOSITORY TRUST COMPANY (“DTC”).


(L)            NO RESALES BY THE COMPANY. THE COMPANY WILL NOT, AND WILL NOT
PERMIT ANY OF ITS AFFILIATES (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT)
TO, RESELL ANY OF THE SECURITIES THAT HAVE BEEN ACQUIRED BY ANY OF THEM, EXCEPT
FOR SECURITIES PURCHASED BY THE COMPANY OR ANY OF ITS AFFILIATES AND RESOLD IN A
TRANSACTION REGISTERED UNDER THE SECURITIES ACT.


(M)          NO INTEGRATION. NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES (AS
DEFINED IN RULE 501(B) OF REGULATION D) WILL, DIRECTLY OR THROUGH ANY AGENT,
SELL, OFFER FOR SALE, SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT
OF, ANY SECURITY (AS DEFINED IN THE SECURITIES ACT), THAT IS OR WILL BE
INTEGRATED WITH THE SALE OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE
REGISTRATION OF THE SECURITIES UNDER THE SECURITIES ACT.


(N)           NO GENERAL SOLICITATION OR DIRECTED SELLING EFFORTS. NONE OF THE
COMPANY OR ANY OF ITS AFFILIATES OR ANY OTHER PERSON ACTING ON ITS OR THEIR
BEHALF (OTHER THAN THE INITIAL PURCHASERS, AS TO WHICH NO COVENANT IS GIVEN)
WILL (I) SOLICIT OFFERS FOR, OR OFFER OR SELL, THE SECURITIES BY MEANS OF ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF RULE
502(C) OF REGULATION D OR IN ANY MANNER INVOLVING A PUBLIC OFFERING WITHIN THE
MEANING OF SECTION 4(2) OF THE SECURITIES ACT OR (II) ENGAGE IN ANY DIRECTED
SELLING EFFORTS WITHIN THE MEANING OF REGULATION S, AND ALL SUCH PERSONS WILL
COMPLY WITH THE OFFERING RESTRICTIONS REQUIREMENT OF REGULATION S.


(O)           NO STABILIZATION. NEITHER THE COMPANY NOR ANY OF THE GUARANTORS
WILL TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT COULD
REASONABLY BE EXPECTED TO CAUSE OR RESULT IN ANY STABILIZATION OR MANIPULATION
OF THE PRICE OF THE SECURITIES.

17


--------------------------------------------------------------------------------



5.             CERTAIN AGREEMENTS OF THE INITIAL PURCHASERS. EACH INITIAL
PURCHASER HEREBY REPRESENTS AND AGREES THAT IT HAS NOT AND WILL NOT USE,
AUTHORIZE USE OF, REFER TO, OR PARTICIPATE IN THE PLANNING FOR USE OF, ANY
WRITTEN COMMUNICATION THAT CONSTITUTES AN OFFER TO SELL OR THE SOLICITATION OF
AN OFFER TO BUY THE SECURITIES OTHER THAN (I) THE PRELIMINARY OFFERING
MEMORANDUM AND THE OFFERING MEMORANDUM, (II) A WRITTEN COMMUNICATION THAT
CONTAINS NO “ISSUER INFORMATION” (AS DEFINED IN RULE 433(H)(2) UNDER THE
SECURITIES ACT) THAT WAS NOT OR WILL NOT, BE INCLUDED (INCLUDING THROUGH
INCORPORATION BY REFERENCE) IN THE PRELIMINARY OFFERING MEMORANDUM OR THE
OFFERING MEMORANDUM, (III) ANY WRITTEN COMMUNICATION LISTED ON ANNEX A OR
PREPARED PURSUANT TO SECTION 4(C) ABOVE (INCLUDING ANY ELECTRONIC ROAD SHOW),
(IV) ANY WRITTEN COMMUNICATION PREPARED BY SUCH INITIAL PURCHASER AND APPROVED
BY THE COMPANY IN ADVANCE IN WRITING OR (V) ANY WRITTEN COMMUNICATION RELATING
TO OR THAT CONTAINS THE TERMS OF THE SECURITIES AND/OR OTHER INFORMATION THAT
WAS INCLUDED (INCLUDING THROUGH INCORPORATION BY REFERENCE) IN THE PRELIMINARY
OFFERING MEMORANDUM OR THE OFFERING MEMORANDUM.


6.             CONDITIONS OF INITIAL PURCHASERS’ OBLIGATIONS. THE OBLIGATION OF
EACH INITIAL PURCHASER TO PURCHASE SECURITIES ON THE CLOSING DATE AS PROVIDED
HEREIN IS SUBJECT TO THE PERFORMANCE BY THE COMPANY AND EACH OF THE GUARANTORS
OF THEIR RESPECTIVE COVENANTS AND OTHER OBLIGATIONS HEREUNDER AND TO THE
FOLLOWING ADDITIONAL CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE GUARANTORS CONTAINED HEREIN SHALL BE TRUE AND CORRECT ON
THE DATE HEREOF AND ON AND AS OF THE CLOSING DATE; AND THE STATEMENTS OF THE
COMPANY, THE GUARANTORS AND THEIR RESPECTIVE OFFICERS MADE IN ANY CERTIFICATES
DELIVERED PURSUANT TO THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE
CLOSING DATE.


(B)           NO DOWNGRADE. SUBSEQUENT TO THE EARLIER OF (A) THE TIME OF SALE
AND (B) THE EXECUTION AND DELIVERY OF THIS AGREEMENT, (I) NO DOWNGRADING SHALL
HAVE OCCURRED IN THE RATING ACCORDED THE SECURITIES OR ANY OTHER DEBT SECURITIES
OR PREFERRED STOCK ISSUED OR GUARANTEED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES BY ANY “NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION”, AS
SUCH TERM IS DEFINED BY THE COMMISSION FOR PURPOSES OF RULE 436(G)(2) UNDER THE
SECURITIES ACT; AND (II) NO SUCH ORGANIZATION SHALL HAVE PUBLICLY ANNOUNCED THAT
IT HAS UNDER SURVEILLANCE OR REVIEW, OR HAS CHANGED ITS OUTLOOK WITH RESPECT TO,
ITS RATING OF THE SECURITIES OR OF ANY OTHER DEBT SECURITIES OR PREFERRED STOCK
ISSUED OR GUARANTEED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN
ANNOUNCEMENT WITH POSITIVE IMPLICATIONS OF A POSSIBLE UPGRADING).


(C)           NO MATERIAL ADVERSE CHANGE. NO EVENT OR CONDITION OF A TYPE
DESCRIBED IN SECTION 3(D) HEREOF SHALL HAVE OCCURRED OR SHALL EXIST, WHICH EVENT
OR CONDITION IS NOT DESCRIBED IN EACH OF THE TIME OF SALE INFORMATION (EXCLUDING
ANY AMENDMENT OR SUPPLEMENT THERETO) AND THE OFFERING MEMORANDUM (EXCLUDING ANY
AMENDMENT OR SUPPLEMENT THERETO) THE EFFECT OF WHICH IN THE JUDGMENT OF THE
REPRESENTATIVE MAKES IT IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE
OFFERING, SALE OR DELIVERY OF THE SECURITIES ON THE TERMS AND IN THE MANNER
CONTEMPLATED BY THIS AGREEMENT, THE TIME OF SALE INFORMATION AND THE OFFERING
MEMORANDUM.

18


--------------------------------------------------------------------------------



(D)           OFFICER’S CERTIFICATE. THE REPRESENTATIVE SHALL HAVE RECEIVED ON
AND AS OF THE CLOSING DATE A CERTIFICATE OF AN EXECUTIVE OFFICER OF THE COMPANY
AND OF EACH GUARANTOR WHO HAS SPECIFIC KNOWLEDGE OF THE COMPANY’S OR SUCH
GUARANTOR’S FINANCIAL MATTERS AND IS SATISFACTORY TO THE REPRESENTATIVE (I)
CONFIRMING THAT SUCH OFFICER HAS CAREFULLY REVIEWED THE TIME OF SALE INFORMATION
AND THE OFFERING MEMORANDUM AND, TO THE BEST KNOWLEDGE OF SUCH OFFICER, THE
REPRESENTATIONS SET FORTH IN SECTIONS 3(A) AND 3(B) HEREOF ARE TRUE AND CORRECT,
(II) CONFIRMING THAT THE OTHER REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE GUARANTORS IN THIS AGREEMENT ARE TRUE AND CORRECT AND THAT THE COMPANY AND
THE GUARANTORS HAVE COMPLIED WITH ALL AGREEMENTS AND SATISFIED ALL CONDITIONS ON
THEIR PART TO BE PERFORMED OR SATISFIED HEREUNDER AT OR PRIOR TO THE CLOSING
DATE AND (III) TO THE EFFECT SET FORTH IN PARAGRAPHS (B) AND (C) ABOVE.


(E)           COMFORT LETTERS. ON THE DATE OF THIS AGREEMENT AND ON THE CLOSING
DATE, ERNST & YOUNG LLP, SHALL HAVE FURNISHED TO THE REPRESENTATIVE, AT THE
REQUEST OF THE COMPANY, LETTERS, DATED THE RESPECTIVE DATES OF DELIVERY THEREOF
AND ADDRESSED TO THE INITIAL PURCHASERS, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE REPRESENTATIVE, CONTAINING STATEMENTS AND INFORMATION OF THE
TYPE CUSTOMARILY INCLUDED IN ACCOUNTANTS’ “COMFORT LETTERS” TO UNDERWRITERS WITH
RESPECT TO THE FINANCIAL STATEMENTS AND CERTAIN FINANCIAL INFORMATION CONTAINED
IN EACH OF THE TIME OF SALE INFORMATION AND THE OFFERING MEMORANDUM; PROVIDED
THAT THE LETTER DELIVERED ON THE CLOSING DATE SHALL USE A “CUT-OFF” DATE NO MORE
THAN THREE BUSINESS DAYS PRIOR TO THE CLOSING DATE.


(F)            OPINION AND 10B-5 STATEMENT OF COUNSEL FOR THE COMPANY. DAVIS
POLK & WARDWELL, COUNSEL FOR THE COMPANY, SHALL HAVE FURNISHED TO THE
REPRESENTATIVE, AT THE REQUEST OF THE COMPANY, THEIR WRITTEN OPINION AND 10B-5
STATEMENT, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REPRESENTATIVE, TO THE EFFECT
SET FORTH IN ANNEX D HERETO.


(G)           OPINION AND 10B-5 STATEMENT OF COUNSEL FOR THE INITIAL PURCHASERS.
THE REPRESENTATIVE SHALL HAVE RECEIVED ON AND AS OF THE CLOSING DATE AN OPINION
AND 10B-5 STATEMENT OF SHEARMAN & STERLING LLP, COUNSEL FOR THE INITIAL
PURCHASERS, WITH RESPECT TO SUCH MATTERS AS THE REPRESENTATIVE MAY REASONABLY
REQUEST, AND SUCH COUNSEL SHALL HAVE RECEIVED SUCH DOCUMENTS AND INFORMATION AS
THEY MAY REASONABLY REQUEST TO ENABLE THEM TO PASS UPON SUCH MATTERS.


(H)           NO LEGAL IMPEDIMENT TO ISSUANCE. NO ACTION SHALL HAVE BEEN TAKEN
AND NO STATUTE, RULE, REGULATION OR ORDER SHALL HAVE BEEN ENACTED, ADOPTED OR
ISSUED BY ANY FEDERAL, STATE OR FOREIGN GOVERNMENTAL OR REGULATORY AUTHORITY
THAT WOULD, AS OF THE CLOSING DATE, PREVENT THE ISSUANCE OR SALE OF THE
SECURITIES OR THE ISSUANCE OF THE GUARANTEES; AND NO INJUNCTION OR ORDER OF ANY
FEDERAL, STATE OR FOREIGN COURT SHALL HAVE BEEN ISSUED THAT WOULD, AS OF THE
CLOSING DATE, PREVENT THE ISSUANCE OR SALE OF THE SECURITIES OR THE ISSUANCE OF
THE GUARANTEES.


(I)            GOOD STANDING. THE REPRESENTATIVE SHALL HAVE RECEIVED ON AND AS
OF THE CLOSING DATE SATISFACTORY EVIDENCE OF THE GOOD STANDING OF THE COMPANY
AND ITS SUBSIDIARIES IN THEIR RESPECTIVE JURISDICTIONS OF ORGANIZATION AND THEIR
GOOD STANDING IN SUCH OTHER JURISDICTIONS AS THE REPRESENTATIVE MAY REASONABLY
REQUEST, EXCEPT WHERE

19


--------------------------------------------------------------------------------



THE FAILURE TO MAINTAIN SUCH GOOD STANDING IN SUCH OTHER JURISDICTION WOULD NOT
RESULT IN A MATERIAL ADVERSE EFFECT, IN EACH CASE IN WRITING OR ANY STANDARD
FORM OF TELECOMMUNICATION, FROM THE APPROPRIATE GOVERNMENTAL AUTHORITIES OF SUCH
JURISDICTIONS.


(J)            REGISTRATION RIGHTS AGREEMENT. THE INITIAL PURCHASERS SHALL HAVE
RECEIVED A COUNTERPART OF THE REGISTRATION RIGHTS AGREEMENT THAT SHALL HAVE BEEN
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE COMPANY AND EACH OF
THE GUARANTORS.


(K)           PORTAL AND DTC. THE SECURITIES SHALL HAVE BEEN APPROVED BY THE
NASD FOR TRADING IN THE PORTAL MARKET AND SHALL BE ELIGIBLE FOR CLEARANCE AND
SETTLEMENT THROUGH DTC.


(L)            ADDITIONAL DOCUMENTS. ON OR PRIOR TO THE CLOSING DATE, THE
COMPANY SHALL HAVE FURNISHED TO THE REPRESENTATIVE SUCH FURTHER CERTIFICATES AND
DOCUMENTS AS THE REPRESENTATIVE MAY REASONABLY REQUEST.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.


7.             INDEMNIFICATION AND CONTRIBUTION.


(A)           INDEMNIFICATION OF THE INITIAL PURCHASERS. THE COMPANY AND EACH OF
THE GUARANTORS JOINTLY AND SEVERALLY AGREE TO INDEMNIFY AND HOLD HARMLESS EACH
INITIAL PURCHASER, ITS AFFILIATES, DIRECTORS AND OFFICERS AND EACH PERSON, IF
ANY, WHO CONTROLS SUCH INITIAL PURCHASER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, LEGAL
FEES AND OTHER EXPENSES INCURRED IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING OR ANY CLAIM ASSERTED, AS SUCH FEES AND EXPENSES ARE INCURRED), JOINT
OR SEVERAL, THAT ARISE OUT OF, OR ARE BASED UPON, ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE PRELIMINARY
OFFERING MEMORANDUM, ANY OF THE OTHER TIME OF SALE INFORMATION, ANY ISSUER
WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM (OR ANY AMENDMENT OR SUPPLEMENT
THERETO) OR ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE EXCEPT
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES ARISE OUT OF, OR ARE
BASED UPON, ANY UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR
OMISSION MADE IN RELIANCE UPON AND IN CONFORMITY WITH ANY INFORMATION RELATING
TO ANY INITIAL PURCHASER FURNISHED TO THE COMPANY IN WRITING BY SUCH INITIAL
PURCHASER THROUGH THE REPRESENTATIVE EXPRESSLY FOR USE THEREIN.


(B)           INDEMNIFICATION OF THE COMPANY. EACH INITIAL PURCHASER AGREES,
SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF
THE GUARANTORS, EACH OF THEIR RESPECTIVE DIRECTORS AND OFFICERS AND EACH PERSON,
IF ANY, WHO CONTROLS THE COMPANY OR ANY OF THE GUARANTORS WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT TO THE SAME
EXTENT AS THE INDEMNITY SET FORTH IN PARAGRAPH (A) ABOVE, BUT ONLY WITH RESPECT
TO ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES

20


--------------------------------------------------------------------------------



THAT ARISE OUT OF, OR ARE BASED UPON, ANY UNTRUE STATEMENT OR OMISSION OR
ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN RELIANCE UPON AND IN CONFORMITY
WITH ANY INFORMATION RELATING TO SUCH INITIAL PURCHASER FURNISHED TO THE COMPANY
IN WRITING BY SUCH INITIAL PURCHASER THROUGH THE REPRESENTATIVE EXPRESSLY FOR
USE IN THE PRELIMINARY OFFERING MEMORANDUM, ANY OF THE OTHER TIME OF SALE
INFORMATION, ANY ISSUER WRITTEN COMMUNICATION OR THE OFFERING MEMORANDUM (OR ANY
AMENDMENT OR SUPPLEMENT THERETO), IT BEING UNDERSTOOD AND AGREED THAT THE ONLY
SUCH INFORMATION CONSISTS OF THE FOLLOWING: (I) THE NAMES OF THE INITIAL
PURCHASERS APPEARING ON THE COVER PAGE OF THE PRELIMINARY OFFERING MEMORANDUM;
AND (II) THE SIXTEENTH PARAGRAPH OF TEXT OF THE “PLAN OF DISTRIBUTION” IN THE
PRELIMINARY OFFERING MEMORANDUM.


(C)           NOTICE AND PROCEDURES. IF ANY SUIT, ACTION, PROCEEDING (INCLUDING
ANY GOVERNMENTAL OR REGULATORY INVESTIGATION), CLAIM OR DEMAND SHALL BE BROUGHT
OR ASSERTED AGAINST ANY PERSON IN RESPECT OF WHICH INDEMNIFICATION MAY BE SOUGHT
PURSUANT TO EITHER PARAGRAPH (A) OR (B) ABOVE, SUCH PERSON (THE “INDEMNIFIED
PERSON”) SHALL PROMPTLY NOTIFY THE PERSON AGAINST WHOM SUCH INDEMNIFICATION MAY
BE SOUGHT (THE “INDEMNIFYING PERSON”) IN WRITING; PROVIDED THAT THE FAILURE TO
NOTIFY THE INDEMNIFYING PERSON SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT
MAY HAVE UNDER SUBSECTIONS 7(A) AND 7(B) EXCEPT TO THE EXTENT THAT IT HAS BEEN
MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES)
BY SUCH FAILURE; AND PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PERSON SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO
AN INDEMNIFIED PERSON OTHERWISE THAN UNDER SUBSECTIONS 7(A) AND 7(B). IF ANY
SUCH PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST AN INDEMNIFIED PERSON AND
IT SHALL HAVE NOTIFIED THE INDEMNIFYING PERSON THEREOF, THE INDEMNIFYING PERSON
SHALL RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON (WHO
SHALL NOT, WITHOUT THE CONSENT OF THE INDEMNIFIED PERSON, BE COUNSEL TO THE
INDEMNIFYING PERSON) TO REPRESENT THE INDEMNIFIED PERSON AND ANY OTHERS ENTITLED
TO INDEMNIFICATION PURSUANT TO THIS SECTION 7 THAT THE INDEMNIFYING PERSON MAY
DESIGNATE IN SUCH PROCEEDING AND SHALL PAY THE FEES AND EXPENSES OF SUCH
PROCEEDING AND SHALL PAY THE FEES AND EXPENSES OF SUCH COUNSEL RELATED TO SUCH
PROCEEDING, AS INCURRED. IN ANY SUCH PROCEEDING, ANY INDEMNIFIED PERSON SHALL
HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED PERSON UNLESS (I) THE
INDEMNIFYING PERSON AND THE INDEMNIFIED PERSON SHALL HAVE MUTUALLY AGREED TO THE
CONTRARY; (II) THE INDEMNIFYING PERSON HAS FAILED WITHIN A REASONABLE TIME TO
RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON; (III) THE
INDEMNIFIED PERSON SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE
AVAILABLE TO THE INDEMNIFYING PERSON; OR (IV) THE NAMED PARTIES IN ANY SUCH
PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING
PERSON AND THE INDEMNIFIED PERSON AND REPRESENTATION OF BOTH PARTIES BY THE SAME
COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS
BETWEEN THEM. IT IS UNDERSTOOD AND AGREED THAT THE INDEMNIFYING PERSON SHALL
NOT, IN CONNECTION WITH ANY PROCEEDING OR RELATED PROCEEDING IN THE SAME
JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM
(IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL INDEMNIFIED PERSONS, AND THAT ALL
SUCH FEES AND EXPENSES SHALL BE REIMBURSED AS THEY ARE INCURRED. ANY SUCH
SEPARATE FIRM FOR ANY INITIAL PURCHASER, ITS AFFILIATES, DIRECTORS AND OFFICERS
AND ANY CONTROL PERSONS OF SUCH INITIAL PURCHASER SHALL BE DESIGNATED IN WRITING
BY J.P. MORGAN SECURITIES INC. AND ANY SUCH SEPARATE FIRM FOR THE COMPANY, THE

21


--------------------------------------------------------------------------------



GUARANTORS, THEIR RESPECTIVE DIRECTORS AND OFFICERS AND ANY CONTROL PERSONS OF
THE COMPANY AND THE GUARANTORS SHALL BE DESIGNATED IN WRITING BY THE COMPANY.
THE INDEMNIFYING PERSON SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING
EFFECTED WITHOUT ITS WRITTEN CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF
THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF, THE INDEMNIFYING PERSON AGREES TO
INDEMNIFY EACH INDEMNIFIED PERSON FROM AND AGAINST ANY LOSS OR LIABILITY BY
REASON OF SUCH SETTLEMENT OR JUDGMENT. NO INDEMNIFYING PERSON SHALL, WITHOUT THE
WRITTEN CONSENT OF THE INDEMNIFIED PERSON, EFFECT ANY SETTLEMENT OF ANY PENDING
OR THREATENED PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PERSON IS OR COULD
HAVE BEEN A PARTY AND INDEMNIFICATION COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH
INDEMNIFIED PERSON, UNLESS SUCH SETTLEMENT (X) INCLUDES AN UNCONDITIONAL RELEASE
OF SUCH INDEMNIFIED PERSON, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
SUCH INDEMNIFIED PERSON, FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT
MATTER OF SUCH PROCEEDING AND (Y) DOES NOT INCLUDE ANY STATEMENT AS TO OR ANY
ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY
INDEMNIFIED PERSON.


(D)           CONTRIBUTION. IF THE INDEMNIFICATION PROVIDED FOR IN PARAGRAPHS
(A) AND (B) ABOVE IS UNAVAILABLE TO AN INDEMNIFIED PERSON OR INSUFFICIENT IN
RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO THEREIN, THEN
EACH INDEMNIFYING PERSON UNDER SUCH PARAGRAPH, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PERSON THEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PERSON AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND THE GUARANTORS ON THE ONE HAND AND THE
INITIAL PURCHASERS ON THE OTHER FROM THE OFFERING OF THE SECURITIES OR (II) IF
THE ALLOCATION PROVIDED BY CLAUSE (I) IS NOT PERMITTED BY APPLICABLE LAW, IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS
REFERRED TO IN CLAUSE (I) BUT ALSO THE RELATIVE FAULT OF THE COMPANY AND THE
GUARANTORS ON THE ONE HAND AND THE INITIAL PURCHASERS ON THE OTHER IN CONNECTION
WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES
OR LIABILITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE GUARANTORS ON THE ONE HAND AND
THE INITIAL PURCHASERS ON THE OTHER SHALL BE DEEMED TO BE IN THE SAME RESPECTIVE
PROPORTIONS AS THE NET PROCEEDS (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE
COMPANY FROM THE SALE OF THE SECURITIES AND THE TOTAL DISCOUNTS AND COMMISSIONS
RECEIVED BY THE INITIAL PURCHASERS IN CONNECTION THEREWITH, AS PROVIDED IN THIS
AGREEMENT, BEAR TO THE AGGREGATE OFFERING PRICE OF THE SECURITIES. THE RELATIVE
FAULT OF THE COMPANY AND THE GUARANTORS ON THE ONE HAND AND THE INITIAL
PURCHASERS ON THE OTHER SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE COMPANY OR ANY GUARANTOR OR BY THE INITIAL PURCHASERS AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.


(E)           LIMITATION ON LIABILITY. THE COMPANY, THE GUARANTORS AND THE
INITIAL PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION
PURSUANT TO THIS SECTION 7 WERE DETERMINED BY PRO RATA ALLOCATION (EVEN IF THE
INITIAL PURCHASERS WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR BY ANY OTHER
METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS
REFERRED TO IN PARAGRAPH (D) ABOVE.

22


--------------------------------------------------------------------------------



THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PERSON AS A RESULT OF THE LOSSES,
CLAIMS, DAMAGES AND LIABILITIES REFERRED TO IN PARAGRAPH (D) ABOVE SHALL BE
DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH ABOVE, ANY LEGAL OR
OTHER EXPENSES INCURRED BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH ANY SUCH
ACTION OR CLAIM. NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 7, IN NO EVENT
SHALL AN INITIAL PURCHASER BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE
AMOUNT BY WHICH THE TOTAL DISCOUNTS AND COMMISSIONS RECEIVED BY SUCH INITIAL
PURCHASER WITH RESPECT TO THE OFFERING OF THE SECURITIES EXCEEDS THE AMOUNT OF
ANY DAMAGES THAT SUCH INITIAL PURCHASER HAS OTHERWISE BEEN REQUIRED TO PAY BY
REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION. NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING
OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM
ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION. THE INITIAL
PURCHASERS’ OBLIGATIONS TO CONTRIBUTE PURSUANT TO THIS SECTION 7 ARE SEVERAL IN
PROPORTION TO THEIR RESPECTIVE PURCHASE OBLIGATIONS HEREUNDER AND NOT JOINT.


(F)            NON-EXCLUSIVE REMEDIES. THE REMEDIES PROVIDED FOR IN THIS SECTION
7 ARE NOT EXCLUSIVE AND SHALL NOT LIMIT ANY RIGHTS OR REMEDIES THAT MAY
OTHERWISE BE AVAILABLE TO ANY INDEMNIFIED PERSON AT LAW OR IN EQUITY.


8.             TERMINATION. THE OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER
SHALL BE SUBJECT TO TERMINATION IN THE ABSOLUTE DISCRETION OF THE
REPRESENTATIVE, AT ANY TIME PRIOR TO THE CLOSING TIME, (I) IF THERE HAS OCCURRED
ANY OUTBREAK OR ESCALATION OF HOSTILITIES OR OTHER NATIONAL OR INTERNATIONAL
CALAMITY OR CRISIS OR CHANGE IN ECONOMIC, POLITICAL OR OTHER CONDITIONS, THE
EFFECT OF WHICH ON THE UNITED STATES OR INTERNATIONAL FINANCIAL MARKETS IS SUCH
AS TO MAKE IT, IN THE JUDGMENT OF THE REPRESENTATIVE, IMPRACTICABLE TO MARKET
THE SECURITIES OR ENFORCE CONTRACTS FOR THE SALE OF THE SECURITIES, OR (II) IF
TRADING IN ANY SECURITIES OF THE COMPANY HAS BEEN SUSPENDED BY THE COMMISSION OR
BY THE NEW YORK STOCK EXCHANGE, OR IF TRADING GENERALLY ON THE NEW YORK STOCK
EXCHANGE OR IN THE NASDAQ OVER-THE-COUNTER MARKET HAS BEEN SUSPENDED (INCLUDING
AN AUTOMATIC HALT IN TRADING PURSUANT TO MARKET-DECLINE TRIGGERS, OTHER THAN
THOSE IN WHICH SOLELY PROGRAM TRADING IS TEMPORARILY HALTED), OR LIMITATIONS ON
PRICES FOR TRADING (OTHER THAN LIMITATIONS ON HOURS OR NUMBERS OF DAYS OF
TRADING) HAVE BEEN FIXED, OR MAXIMUM RANGES FOR PRICES FOR SECURITIES HAVE BEEN
REQUIRED, BY SUCH EXCHANGE OR THE NASD OR THE OVER-THE-COUNTER MARKET OR BY
ORDER OF THE COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY, OR (III)
DECLARATION OF A BANKING MORATORIUM BY EITHER FEDERAL OR NEW YORK STATE
AUTHORITIES, OR (IV) A MATERIAL DISRUPTION IN COMMERCIAL BANKING OR SECURITIES
SETTLEMENT OR CLEARANCE SERVICES IN THE UNITED STATES. IF THE REPRESENTATIVE
ELECTS TO TERMINATE THIS AGREEMENT AS PROVIDED IN THIS SECTION 8, THE COMPANY
SHALL BE NOTIFIED PROMPTLY BY TELEPHONE, PROMPTLY CONFIRMED BY FAX OR EMAIL.


9.             DEFAULTING INITIAL PURCHASER. (A) IF, ON THE CLOSING DATE, ANY
INITIAL PURCHASER DEFAULTS ON ITS OBLIGATION TO PURCHASE THE SECURITIES THAT IT
HAS AGREED TO PURCHASE HEREUNDER, THE NON-DEFAULTING INITIAL PURCHASERS MAY IN
THEIR DISCRETION ARRANGE FOR THE PURCHASE OF SUCH SECURITIES BY OTHER PERSONS
SATISFACTORY TO THE COMPANY ON THE TERMS CONTAINED IN THIS AGREEMENT. IF, WITHIN
36 HOURS AFTER ANY SUCH DEFAULT BY ANY INITIAL PURCHASER, THE NON-DEFAULTING
INITIAL PURCHASERS DO NOT ARRANGE FOR THE PURCHASE OF SUCH

23


--------------------------------------------------------------------------------



SECURITIES, THEN THE COMPANY SHALL BE ENTITLED TO A FURTHER PERIOD OF 36 HOURS
WITHIN WHICH TO PROCURE OTHER PERSONS SATISFACTORY TO THE NON-DEFAULTING INITIAL
PURCHASERS TO PURCHASE SUCH SECURITIES ON SUCH TERMS. IF OTHER PERSONS BECOME
OBLIGATED OR AGREE TO PURCHASE THE SECURITIES OF A DEFAULTING INITIAL PURCHASER,
EITHER THE NON-DEFAULTING INITIAL PURCHASERS OR THE COMPANY MAY POSTPONE THE
CLOSING DATE FOR UP TO FIVE FULL BUSINESS DAYS IN ORDER TO EFFECT ANY CHANGES
THAT IN THE OPINION OF COUNSEL FOR THE COMPANY OR COUNSEL FOR THE INITIAL
PURCHASERS MAY BE NECESSARY IN THE TIME OF SALE INFORMATION, THE OFFERING
MEMORANDUM OR IN ANY OTHER DOCUMENT OR ARRANGEMENT, AND THE COMPANY AGREES TO
PROMPTLY PREPARE ANY AMENDMENT OR SUPPLEMENT TO THE TIME OF SALE INFORMATION OR
THE OFFERING MEMORANDUM THAT EFFECTS ANY SUCH CHANGES. AS USED IN THIS
AGREEMENT, THE TERM “INITIAL PURCHASER” INCLUDES, FOR ALL PURPOSES OF THIS
AGREEMENT UNLESS THE CONTEXT OTHERWISE REQUIRES, ANY PERSON NOT LISTED IN
SCHEDULE 1 HERETO THAT, PURSUANT TO THIS SECTION 9, PURCHASES SECURITIES THAT A
DEFAULTING INITIAL PURCHASER AGREED BUT FAILED TO PURCHASE.


(B)           IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF
THE SECURITIES OF A DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS BY THE
NON-DEFAULTING INITIAL PURCHASERS AND THE COMPANY AS PROVIDED IN PARAGRAPH (A)
ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SECURITIES THAT REMAINS
UNPURCHASED DOES NOT EXCEED ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF
ALL THE SECURITIES, THEN THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE EACH
NON-DEFAULTING INITIAL PURCHASER TO PURCHASE THE PRINCIPAL AMOUNT OF SECURITIES
THAT SUCH INITIAL PURCHASER AGREED TO PURCHASE HEREUNDER PLUS SUCH INITIAL
PURCHASER’S PRO RATA SHARE (BASED ON THE PRINCIPAL AMOUNT OF SECURITIES THAT
SUCH INITIAL PURCHASER AGREED TO PURCHASE HEREUNDER) OF THE SECURITIES OF SUCH
DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS FOR WHICH SUCH ARRANGEMENTS
HAVE NOT BEEN MADE.


(C)           IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF
THE SECURITIES OF A DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS BY THE
NON-DEFAULTING INITIAL PURCHASERS AND THE COMPANY AS PROVIDED IN PARAGRAPH (A)
ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SECURITIES THAT REMAINS
UNPURCHASED EXCEEDS ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL THE
SECURITIES, OR IF THE COMPANY SHALL NOT EXERCISE THE RIGHT DESCRIBED IN
PARAGRAPH (B) ABOVE, THEN THIS AGREEMENT SHALL TERMINATE WITHOUT LIABILITY ON
THE PART OF THE NON-DEFAULTING INITIAL PURCHASERS. ANY TERMINATION OF THIS
AGREEMENT PURSUANT TO THIS SECTION 9 SHALL BE WITHOUT LIABILITY ON THE PART OF
THE COMPANY OR THE GUARANTORS, EXCEPT THAT THE COMPANY AND EACH OF THE
GUARANTORS WILL CONTINUE TO BE LIABLE FOR THE PAYMENT OF EXPENSES AS SET FORTH
IN SECTION 10 HEREOF AND EXCEPT THAT THE PROVISIONS OF SECTION 7 HEREOF SHALL
NOT TERMINATE AND SHALL REMAIN IN EFFECT.


(D)           NOTHING CONTAINED HEREIN SHALL RELIEVE A DEFAULTING INITIAL
PURCHASER OF ANY LIABILITY IT MAY HAVE TO THE COMPANY, THE GUARANTORS OR ANY
NON-DEFAULTING INITIAL PURCHASER FOR DAMAGES CAUSED BY ITS DEFAULT.


10.           PAYMENT OF EXPENSES. (A) WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED OR THIS AGREEMENT IS TERMINATED,
THE COMPANY AND EACH OF THE GUARANTORS JOINTLY AND SEVERALLY AGREE TO PAY OR
CAUSE TO BE PAID ALL COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER, INCLUDING WITHOUT LIMITATION, (I) THE COSTS
INCIDENT TO THE AUTHORIZATION, ISSUANCE, SALE,

24


--------------------------------------------------------------------------------



PREPARATION AND DELIVERY OF THE SECURITIES AND ANY TAXES PAYABLE IN THAT
CONNECTION; (II) THE COSTS INCIDENT TO THE PREPARATION AND PRINTING OF THE
PRELIMINARY OFFERING MEMORANDUM, ANY OTHER TIME OF SALE INFORMATION, ANY ISSUER
WRITTEN COMMUNICATION AND THE OFFERING MEMORANDUM (INCLUDING ANY AMENDMENT OR
SUPPLEMENT THERETO) AND THE DISTRIBUTION THEREOF; (III) THE COSTS OF REPRODUCING
AND DISTRIBUTING EACH OF THE TRANSACTION DOCUMENTS; (IV) THE FEES AND EXPENSES
OF THE COMPANY’S AND THE GUARANTORS’ COUNSEL AND INDEPENDENT ACCOUNTANTS; (V)
THE FEES AND EXPENSES INCURRED IN CONNECTION WITH THE REGISTRATION OR
QUALIFICATION AND DETERMINATION OF ELIGIBILITY FOR INVESTMENT OF THE SECURITIES
UNDER THE LAWS OF SUCH JURISDICTIONS AS THE REPRESENTATIVE MAY DESIGNATE AND THE
PREPARATION, PRINTING AND DISTRIBUTION OF A BLUE SKY MEMORANDUM (INCLUDING THE
RELATED REASONABLE FEES AND EXPENSES OF COUNSEL FOR THE INITIAL
PURCHASERS); (VI) ANY FEES CHARGED BY RATING AGENCIES FOR RATING THE SECURITIES;
(VII) THE FEES AND EXPENSES OF THE TRUSTEE AND ANY PAYING AGENT (INCLUDING
RELATED FEES AND EXPENSES OF ANY COUNSEL TO SUCH PARTIES); (VIII) ALL EXPENSES
AND APPLICATION FEES INCURRED IN CONNECTION WITH THE APPLICATION FOR THE
INCLUSION OF THE SECURITIES ON THE PORTAL MARKET AND THE APPROVAL OF THE
SECURITIES FOR BOOK-ENTRY TRANSFER BY DTC; AND (IX) ALL EXPENSES INCURRED BY THE
COMPANY IN CONNECTION WITH ANY “ROAD SHOW” PRESENTATION TO POTENTIAL INVESTORS,
PROVIDED THAT ONE HALF OF THE COSTS OF ANY AIRCRAFT CHARTERED IN CONNECTION WITH
THE ROAD SHOW WILL BE PAID BY THE INITIAL PURCHASERS. IT IS UNDERSTOOD THAT
EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION (A) AND (B) AND SECTION 7, THE
INITIAL PURCHASERS WILL PAY ALL OF THEIR COSTS AND EXPENSES, INCLUDING FEES AND
DISBURSEMENTS OF THEIR COUNSEL, TRANSFER TAXES PAYABLE ON RESALE OF ANY OF THE
SECURITIES BY THEM AND ANY ADVERTISING EXPENSES CONNECTED WITH ANY OFFERS THEY
MAY MAKE.


(B)           IF (I) THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 8, (II)
THE COMPANY FOR ANY REASON FAILS TO TENDER THE SECURITIES FOR DELIVERY TO THE
INITIAL PURCHASERS OR (III) THE INITIAL PURCHASERS DECLINE TO PURCHASE THE
SECURITIES FOR ANY REASON PERMITTED UNDER THIS AGREEMENT, THE COMPANY AND EACH
OF THE GUARANTORS JOINTLY AND SEVERALLY AGREES TO REIMBURSE THE INITIAL
PURCHASERS FOR ALL OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING THE FEES AND
EXPENSES OF THEIR COUNSEL) REASONABLY INCURRED BY THE INITIAL PURCHASERS IN
CONNECTION WITH THIS AGREEMENT AND THE OFFERING CONTEMPLATED HEREBY.


11.           PERSONS ENTITLED TO BENEFIT OF AGREEMENT. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ANY CONTROLLING PERSONS REFERRED TO HEREIN, AND THE
AFFILIATES, OFFICERS AND DIRECTORS OF EACH INITIAL PURCHASER REFERRED TO IN
SECTION 7 HEREOF. NOTHING IN THIS AGREEMENT IS INTENDED OR SHALL BE CONSTRUED TO
GIVE ANY OTHER PERSON ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY PROVISION CONTAINED HEREIN. NO PURCHASER OF
SECURITIES FROM ANY INITIAL PURCHASER SHALL BE DEEMED TO BE A SUCCESSOR MERELY
BY REASON OF SUCH PURCHASE.


12.           SURVIVAL. THE RESPECTIVE INDEMNITIES, RIGHTS OF CONTRIBUTION,
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY, THE GUARANTORS AND
THE INITIAL PURCHASERS CONTAINED IN THIS AGREEMENT OR MADE BY OR ON BEHALF OF
THE COMPANY, THE GUARANTORS OR THE INITIAL PURCHASERS PURSUANT TO THIS AGREEMENT
OR ANY CERTIFICATE DELIVERED PURSUANT HERETO SHALL SURVIVE THE DELIVERY OF AND
PAYMENT FOR THE SECURITIES AND SHALL REMAIN IN FULL

25


--------------------------------------------------------------------------------



FORCE AND EFFECT, REGARDLESS OF ANY TERMINATION OF THIS AGREEMENT OR ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE COMPANY, THE GUARANTORS OR THE INITIAL
PURCHASERS.


13.           CERTAIN DEFINED TERMS. FOR PURPOSES OF THIS AGREEMENT, (A) EXCEPT
WHERE OTHERWISE EXPRESSLY PROVIDED, THE TERM “AFFILIATE” HAS THE MEANING SET
FORTH IN RULE 405 UNDER THE SECURITIES ACT; (B) THE TERM “BUSINESS DAY” MEANS
ANY DAY OTHER THAN A DAY ON WHICH BANKS ARE PERMITTED OR REQUIRED TO BE CLOSED
IN NEW YORK CITY; (C) THE TERM “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED; (D) THE TERM “SUBSIDIARY” HAS THE MEANING SET FORTH IN RULE
405 UNDER THE SECURITIES ACT; AND (E) THE TERM “WRITTEN COMMUNICATION” HAS THE
MEANING SET FORTH IN RULE 405 UNDER THE SECURITIES ACT.


14.           MISCELLANEOUS. (A) AUTHORITY OF THE REPRESENTATIVE. ANY ACTION BY
THE INITIAL PURCHASERS HEREUNDER MAY BE TAKEN BY J.P. MORGAN SECURITIES INC. ON
BEHALF OF THE INITIAL PURCHASERS, AND ANY SUCH ACTION TAKEN BY J.P. MORGAN
SECURITIES INC. SHALL BE BINDING UPON THE INITIAL PURCHASERS.


(B)           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF MAILED OR TRANSMITTED
AND CONFIRMED BY ANY STANDARD FORM OF TELECOMMUNICATION. NOTICES TO THE INITIAL
PURCHASERS SHALL BE GIVEN TO THE REPRESENTATIVE C/O J.P. MORGAN SECURITIES INC.,
270 PARK AVENUE, NEW YORK, NEW YORK 10017 (FAX: (212) 270-1063); ATTENTION:
GERRY MURRAY. NOTICES TO THE COMPANY AND THE GUARANTORS SHALL BE GIVEN TO THEM
AT 1300 SOUTH 2ND STREET, PEKIN, ILLINOIS 61554, FAX: (309) 347-8541; ATTENTION:
RONALD MILLER, WITH A COPY TO RICHARD TRUESDELL, DAVIS POLK & WARDWELL, 450
LEXINGTON AVENUE, NY, NY 10017, FAX: (212) 450-3674.


(C)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


(D)           COUNTERPARTS. THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS (WHICH
MAY INCLUDE COUNTERPARTS DELIVERED BY ANY STANDARD FORM OF TELECOMMUNICATION),
EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


(E)           AMENDMENTS OR WAIVERS. NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT, NOR ANY CONSENT OR APPROVAL TO ANY DEPARTURE THEREFROM, SHALL IN
ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE
PARTIES HERETO.


(F)            HEADINGS. THE HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO AFFECT THE MEANING OR
INTERPRETATION OF, THIS AGREEMENT.

26


--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

Very truly yours,

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Ajay Sabherwal

 

 

Name:

Ajay Sabherwal

 

Title:

Chief Financial Officer

 

 

 

 

 

Guarantors:

 

 

 

AVENTINE RENEWABLE ENERGY, INC.

 

 

 

 

 

By:

/s/ Ajay Sabherwal

 

 

Name:

Ajay Sabherwal

 

Title:

Chief Financial Officer

 

 

 

 

 

AVENTINE RENEWABLE ENERGY, LLC

 

 

 

 

 

By:

/s/ Ajay Sabherwal

 

 

Name:

Ajay Sabherwal

 

Title:

Chief Financial Officer

 

 

 

 

 

AVENTINE POWER, LLC

 

 

 

 

 

By:

/s/ Ajay Sabherwal

 

 

Name:

Ajay Sabherwal

 

Title:

Chief Financial Officer

 

27


--------------------------------------------------------------------------------


 

AVENTINE RENEWABLE ENERGY-AURORA WEST, LLC

 

 

 

By:

/s/ Ajay Sabherwal

 

 

Name

Ajay Sabherwal

 

Title:

Chief Financial Officer

 

 

 

AVENTINE RENEWABLE ENERGY-MT. VERNON, LLC

 

 

 

 

 

By:

/s/ Ajay Sabherwal

 

 

Name

Ajay Sabherwal

 

Title:

Chief Financial Officer

 

Accepted:

 

, 2007

 

J.P. MORGAN SECURITIES INC.

 

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

 

By

/s/ Thomas Bergen

 

 

Authorized Signatory

 

 

Thomas Bergen

 

 

Executive Director

 

 

28


--------------------------------------------------------------------------------



SCHEDULE 1

Initial Purchaser

 

Principal Amount

 

J.P. Morgan Securities Inc.

 

$

120,000,000

 

Goldman, Sachs & Co.

 

$

90,000,000

 

UBS Securities LLC

 

$

45,000,000

 

Banc of America Securities LLC

 

$

30,000,000

 

Wachovia Capital Markets, LLC

 

$

7,500,000

 

Friedman, Billings, Ramsey & Co., Inc.

 

$

7,500,000

 

Total

 

$

300,000,000

 


 

29


--------------------------------------------------------------------------------



SCHEDULE 2


LIST OF GUARANTORS

Aventine Renewable Energy, Inc.
Aventine Renewable Energy, LLC
Aventine Renewable Energy - Aurora West, LLC
Aventine Renewable Energy – Mt. Vernon, LLC
Avnetine Power, LLC

30


--------------------------------------------------------------------------------



ANNEX A

a.             Additional Time of Sale Information

1.             Term sheet containing the terms of the securities, substantially
in the form of Annex B.

31


--------------------------------------------------------------------------------


ANNEX B

AVENTINE RENEWABLE ENERGY HOLDINGS, INC

 

Pricing Term Sheet

 

Issuer:

 

Aventine Renewable Energy Holdings, Inc.

Security Description:

 

Senior Notes

Distribution:

 

144A/RegS w/ Registration Rights

Face:

 

$300,000,000

Gross Proceeds:

 

$300,000,000

Coupon:

 

10%

Maturity:

 

April 1, 2017

Offering Price:

 

100.000%

Yield to Maturity:

 

10%

Spread to Treasury:

 

+453 basis points

Benchmark:

 

UST 4.625% due 2/15/2017

Ratings:

 

B3/B-

Interest Pay Dates:

 

April 1 and October 1

Beginning:

 

October 1, 2007

Equity Clawback:

 

Up to 35% at 110%

Until:

 

April 1, 2010

 

 

 

Optional redemption:

 

 

 

On or after:

 

Price:

 

April 1, 2012

 

105.000

 

April 1, 2013

 

103.333

 

April 1, 2014

 

101.667

 

April 1, 2015 and thereafter

 

100.000

%

 

Change of Control (as defined):

 

Put @ 101% of principal plus accrued interest

Trade Date:

 

March 21, 2007

Settlement Date:

(T+4)

 

March 27, 2007

CUSIP:

 

144A: 053505AB9

 

 

Reg S: U05353AA2

ISIN:

 

USU05353AA29

Denominations:

 

2,000x1,000

 

 

 

Bookrunners:

 

JPMorgan

 

 

Goldman, Sachs & Co.

 

 

UBS Investment Bank

 

 

32


--------------------------------------------------------------------------------


 

Co-Managers:

 

Banc of America Securities LLC

 

 

Wachovia Securities

 

 

Friedman Billings Ramsey

 

 

 

Additional Comments:

 

The following language replaces clause (3) of the Limitation on liens found in
the Preliminary Offering Memorandum: (3) Liens securing Indebtedness not to
exceed the greater of (x) the Borrowing Base determined at the time of
Incurrence of such Indebtedness plus 1.0 times EBITDA for the most recently
ended four fiscal quarters for which internal financial statements are available
at the time of Incurrence of such Indebtedness and (y) $250 million, provided
that any Liens securing Indebtedness outstanding under the Credit Facilities on
the Closing Date shall be deemed to have been Incurred under this clause (3);

 

On March 21, 2007, Aventine Renewable Energy Holdings, Inc. filed an 8-K
detailing two new contracts related to the construction of their two proposed
113 million gallon ethanol facilities in Aurora, Nebraska and Mount Vernon,
Indiana.  This 8-K is incorporated herein by reference.

 

33


--------------------------------------------------------------------------------


ANNEX C

 

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:


(A)           EACH INITIAL PURCHASER ACKNOWLEDGES THAT THE SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE OFFERED OR SOLD WITHIN
THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT
PURSUANT TO AN EXEMPTION FROM, OR IN TRANSACTIONS NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 


(B)           EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY, REPRESENTS,
WARRANTS AND AGREES THAT:


 


(I)            SUCH INITIAL PURCHASER HAS OFFERED AND SOLD THE SECURITIES, AND
WILL OFFER AND SELL THE SECURITIES, (A) AS PART OF THEIR DISTRIBUTION AT ANY
TIME AND (B) OTHERWISE UNTIL 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING OF THE SECURITIES AND THE CLOSING DATE, ONLY IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”) OR RULE 144A OR ANY OTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.


 


(II)           NONE OF SUCH INITIAL PURCHASER OR ANY OF ITS AFFILIATES OR ANY
OTHER PERSON ACTING ON ITS OR THEIR BEHALF HAS ENGAGED OR WILL ENGAGE IN ANY
DIRECTED SELLING EFFORTS WITH RESPECT TO THE SECURITIES, AND ALL SUCH PERSONS
HAVE COMPLIED AND WILL COMPLY WITH THE OFFERING RESTRICTIONS REQUIREMENT OF
REGULATION S.


 


(III)          AT OR PRIOR TO THE CONFIRMATION OF SALE OF ANY SECURITIES SOLD IN
RELIANCE ON REGULATION S, SUCH INITIAL PURCHASER WILL HAVE SENT TO EACH
DISTRIBUTOR, DEALER OR OTHER PERSON RECEIVING A SELLING CONCESSION, FEE OR OTHER
REMUNERATION THAT PURCHASE SECURITIES FROM IT DURING THE DISTRIBUTION COMPLIANCE
PERIOD A CONFIRMATION OR NOTICE TO SUBSTANTIALLY THE FOLLOWING EFFECT:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”


(IV)          SUCH INITIAL PURCHASER HAS NOT AND WILL NOT ENTER INTO ANY
CONTRACTUAL ARRANGEMENT WITH ANY DISTRIBUTOR WITH RESPECT TO THE DISTRIBUTION OF
THE SECURITIES, EXCEPT WITH ITS AFFILIATES OR WITH THE PRIOR WRITTEN CONSENT OF
THE COMPANY.

 

34


--------------------------------------------------------------------------------


Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

35


--------------------------------------------------------------------------------


ANNEX D

[Opinion of Davis Polk & Wardwell, counsel for the Company]

 

36


--------------------------------------------------------------------------------


Exhibit A

 

[Form of Registration Rights Agreement]

 

37


--------------------------------------------------------------------------------